Exhibit 10.1

EXECUTION VERSION

 

JPMORGAN CHASE BANK, N.A.

J.P. MORGAN SECURITIES LLC

383 Madison Avenue

New York, NY 10179

  

MIZUHO BANK, LTD.

1251 Avenue of the Americas

New York, NY 10020

  

WELLS FARGO BANK,

NATIONAL ASSOCIATION

WELLS FARGO SECURITIES, LLC

550 South Tryon Street

Charlotte, NC 28202

CONFIDENTIAL

November 16, 2014

Actavis plc

1 Grand Canal Square

Docklands Dublin 2, Ireland

Attention: Stephen Kaufhold, Senior Vice President, Treasurer

Project Fruit Basket

Commitment Letter

Ladies and Gentlemen:

Actavis plc, a public limited company organized under the laws of Ireland
(“Parent” or “you”), has advised JPMorgan Chase Bank, N.A. (“JPMCB”), J.P.
Morgan Securities LLC (“JPMorgan”), Mizuho Bank, Ltd. (“Mizuho”), Wells Fargo
Bank, National Association (“Wells Fargo Bank”) and Wells Fargo Securities, LLC
(“Wells Fargo Securities” and, together with JPMCB, JPMorgan, Mizuho and Wells
Fargo Bank, the “Commitment Parties”, “we” or “us”) that you intend to
(a) acquire (the “Acquisition”) all of the issued and outstanding equity
interests in a company previously identified to us and code-named “Avocado” (the
“Acquired Business”) pursuant to that certain Agreement and Plan of Merger,
dated as of the date hereof, by and among Parent, Avocado Acquisition Inc. and
the Acquired Business (as amended in accordance with the terms hereof and in
effect from time to time, including all schedules and exhibits thereto, the
“Merger Agreement”), (b) terminate the Amended and Restated Credit Agreement
dated as of October 28, 2011 (the “Existing Avocado Credit Agreement”), among
the Acquired Business, the Eligible Subsidiaries referred to therein, the
lenders party thereto, JPMCB, as administrative agent, Citibank, N.A., as
syndication agent, and Bank of America, N.A., as documentation agent, and any
guarantees relating thereto and pay in full any obligations (other than
contingent indemnification obligations) outstanding thereunder and terminate all
commitments to extend credit thereunder (collectively, the “Acquired Business
Refinancing”), (c) terminate any Existing Credit Agreement (as hereinafter
defined) and any guarantees relating thereto and pay in full any obligations
(other than contingent indemnification obligations) outstanding thereunder and
terminate all commitments to extend credit thereunder (collectively, the
“Actavis Refinancing” and, together with the Acquired Business Refinancing, the
“Refinancing”) if the consents of the Required Lenders (as defined in such
Existing Credit Agreement) to the Credit Agreement Amendments (as hereinafter
defined) are not obtained and, in connection with the foregoing, effect the
Replacement Facility (as hereinafter defined) in respect of such Existing Credit
Agreement, and (d) consummate the other transactions described below. For
purposes hereof, Parent, the Acquired Business and their respective subsidiaries
are sometimes collectively referred to herein as the “Companies”. Capitalized
terms used and not otherwise defined herein shall have the meanings specified
therefor in the Summaries of Terms (as hereinafter defined).

You have also advised us that you intend to finance the cash portion of the
consideration for the Acquisition payable under the Merger Agreement, the
Refinancing and the costs and expenses relating to the Transactions (as
hereinafter defined) from the following sources (and that, other than the



--------------------------------------------------------------------------------

financing described below and the issuance of common equity interests in Parent
constituting the equity portion of the consideration for the Acquisition payable
under the Merger Agreement, no financing will be required in connection with the
Transactions):

(a) up to $5.0 billion in gross proceeds from the incurrence by Actavis Capital
S.à r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand-Duchy of Luxembourg (the “Borrower”),
of (i) a tranche of senior unsecured term loans in an original aggregate
principal amount of up to $2.5 billion maturing three years after the Closing
Date (as hereinafter defined) (the “Three-Year Tranche”) and (ii) a tranche of
senior unsecured term loans in an original aggregate principal amount of up to
$2.5 billion maturing five years after the Closing Date (the “Five-Year Tranche”
and, together with the Three-Year Tranche, the “Term Facilities”), in each case
having the terms and conditions set forth on Annex I hereto (the “Term
Facilities Summary of Terms”);

(b) up to $22.5 billion in gross proceeds from the issuance and sale by Actavis
Funding SCS, a limited partnership (société en commandite simple) organized
under the laws of the Grand-Duchy of Luxembourg (the “Issuer”), of senior
unsecured notes in a registered public offering and/or in a private placement in
reliance on Rule 144A (the “Notes” and, the offering thereof, the “Notes
Offering”);

(c) up to $8.9 billion in gross proceeds from the issuance and sale by Parent of
common equity interests and/or mandatorily convertible preferred equity
interests in a registered public offering (the “Equity Securities” and, such
offering, the “Equity Offering”);

(d) (i) if the Credit Documentation (as hereinafter defined) with respect to the
Term Facilities in the full amount set forth above does not become effective in
accordance with its terms, $5.0 billion (as such amount may be reduced as set
forth under the caption “Bridge Facility” in the Bridge Facilities Summary of
Terms referred to below) in senior unsecured bridge loans under Tranche A
(“Tranche A”) of a $36.4 billion senior unsecured bridge loan facility (the
“Bridge Facility”) made available to the Borrower as interim financing and
having the terms and conditions set forth on Annex II hereto (the “Bridge
Facilities Summary of Terms” and, together with the Term Facilities Summary of
Terms, the “Summaries of Terms”; the Summaries of Terms, together with this
letter agreement and Annex III hereto, this “Commitment Letter”) and (ii) if the
Issuer does not issue and sell the full amount set forth above of the Notes
and/or Parent does not issue and sell the full amount set forth above of the
Equity Securities, $31.4 billion (as such amount may be reduced as set forth
under the caption “Bridge Facility” in the Bridge Facilities Summary of Terms)
in senior unsecured bridge loans under Tranche B (“Tranche B”) of the Bridge
Facility made available to the Borrower as interim financing and having the
terms and conditions set forth in the Bridge Facilities Summary of Terms;

(e) $4.698 billion in gross proceeds from the incurrence by the Borrower of
senior unsecured bridge loans (the “Cash Bridge Facility”) maturing 60 days
after the Closing Date and having the terms and conditions set forth in the
Bridge Facilities Summary of Terms;

(f) if the consent of the Required Lenders (as defined in the applicable
Existing Credit Agreement) to the Credit Agreement Amendments is not obtained
(i) in respect of the Existing Actavis Term Credit Agreement (as defined below),
a senior unsecured term loan facility that will refinance and replace in full
the Existing Actavis Term Credit Agreement, on terms substantially the same as
those of the Existing Actavis Term Credit Agreement as in effect on the date
hereof (but giving effect to the applicable Credit Agreement Amendments and
other modifications to make the terms thereof (other than the borrower and,
except as specified in the

 

2



--------------------------------------------------------------------------------

Credit Agreement Amendments, the guarantors thereunder, the maturity or
amortization thereof and the applicable margin with respect thereto) to be
consistent with the corresponding terms set forth in the Term Facilities Summary
of Terms (such other modifications, the “Conforming Amendments”)) (the
“Replacement Actavis Term Facility”), (ii) in respect of the Existing WC Term
Credit Agreement (as defined below), a senior unsecured term loan facility that
will refinance and replace in full the Existing WC Term Credit Agreement, on
terms substantially the same as those of the Existing WC Term Credit Agreement
as in effect on the date hereof (but giving effect to the applicable Credit
Agreement Amendments and the Conforming Amendments) (the “Replacement WC Term
Facility” and, together with the Replacement Actavis Term Facility, the
“Replacement Term Facilities”), and (iii) in respect of the Existing Revolving
Credit Agreement (as defined below), a senior unsecured revolving facility that
will refinance and replace in full the Existing Revolving Credit Agreement, on
terms substantially the same as those of the Existing Revolving Credit Agreement
as in effect on the date hereof (but giving effect to the applicable Credit
Agreement Amendments, other than any increase in, or extension of, the revolving
commitments, and the Conforming Amendments) (the “Replacement Revolving
Facility” and, together with the Replacement Term Facilities, the “Replacement
Facilities”; the Replacement Facilities, together with the Term Facilities, the
Bridge Facility and the Cash Bridge Facility, collectively, the “Facilities”);
and

(g) cash on hand of Parent, the Acquired Business and their respective
subsidiaries.

You have further informed us that, in connection with the foregoing, you will
seek an amendment to, or an amendment and restatement of, each of (a) the Second
Amended and Restated Actavis Revolving Credit and Guaranty Agreement, dated as
of June 30, 2014, among Parent, Warner Chilcott Limited, the Borrower, Actavis,
Inc., the Issuer, the lenders party thereto and Bank of America, N.A., as
administrative agent thereunder (as amended through, and in effect on, the
Closing Date, the “Existing Revolving Credit Agreement”), (b) the Second Amended
and Restated Actavis Term Loan Credit and Guaranty Agreement, dated as of
March 31, 2014, among Parent, Warner Chilcott Limited, the Borrower, Actavis,
Inc., the lenders party thereto and Bank of America, N.A., as administrative
agent thereunder (as amended through, and in effect on, the Closing Date, the
“Existing Actavis Term Credit Agreement”), and (c) the Amended and Restated WC
Term Loan Credit and Guaranty Agreement, dated as of June 9, 2014, among Parent,
Warner Chilcott Limited, Warner Chilcott Corporation, Actavis WC 2 S.à r.l.,
Warner Chilcott Company, LLC, Warner Chilcott Finance, LLC, the lenders party
thereto and Bank of America, N.A., as administrative agent thereunder (as
amended through, and in effect on, the Closing Date, the “Existing WC Term
Credit Agreement” and, together with the Existing Revolving Credit Agreement and
the Existing Actavis Term Credit Agreement, the “Existing Credit Agreements”),
which amendments (collectively, the “Credit Agreement Amendments”) will be in
the form to be mutually agreed by us and you and will, among other modifications
to be mutually agreed by us and you, (1) modify the covenant contained in
Section 7.08 of each of the Existing Credit Agreements (and the related
provisions and definitions) to (x) permit the incurrence of the indebtedness
described herein prior to the Closing Date and (y) conform to the maximum
consolidated leverage ratio financial covenant (and the related provisions and
definitions) that will be contained in the Credit Documentation for the Term
Facilities, (2) permit the Transactions (including (x) modifying the covenant
contained in Section 7.02 of each of the Existing Credit Agreements to permit
the assumption of any indebtedness of the Acquired Business and its subsidiaries
permitted to remain outstanding on the Closing Date under the Merger Agreement
as in effect on the date hereof (other than the Existing Avocado Credit
Agreement) and the incurrence of the indebtedness described herein and
(y) modifying the covenant contained in Section 7.01 of each of the Existing
Credit Agreements to permit liens in existence on the Closing Date on assets of
the Acquired Business and its subsidiaries to the extent such liens are
permitted to remain in place on the Closing Date under the Merger Agreement as
in effect on the date hereof), (3) amend the covenant to provide subsidiary
guarantees to reflect such covenant as set forth in the Term Facilities Summary
of

 

3



--------------------------------------------------------------------------------

Terms, (4) amend the representations and warranties, the affirmative and
negative covenants and certain other terms thereof to be mutually agreed to be
consistent with the corresponding terms set forth in the Term Facilities Summary
of Terms and (5) in the case of the Existing Revolving Credit Agreement, provide
that borrowings thereunder may not be used to finance the Transactions.

The Acquisition, the entering into and funding of the Facilities, the issuance
and sale of the Notes, the issuance and sale of the Equity Securities, the
Credit Agreement Amendments, the Refinancing and all related transactions are
hereinafter collectively referred to herein as the “Transactions”. The date of
consummation of the Acquisition is referred to herein as the “Closing Date”. The
date that this Commitment Letter is accepted by Parent is referred to herein as
the “Commitment Date”. All references herein to the “date hereof” or terms of
similar import refer to November 16, 2014.

SECTION 1. Commitments. In connection with the foregoing:

(a) (i) JPMCB is pleased to advise you of its commitment to provide
$375.0 million of the Three-Year Tranche and $375.0 million of the Five-Year
Tranche, Mizuho is pleased to advise you of its commitment to provide
$375.0 million of the Three-Year Tranche and $375.0 million of the Five-Year
Tranche and Wells Fargo Bank is pleased to advise you of its commitment to
provide $350.0 million of the Three-Year Tranche and $350.0 million of the
Five-Year Tranche (for a total of $1.1 billion of the Three-Year Tranche and
$1.1 billion of the Five-Year Tranche) (JPMCB, Mizuho and Wells Fargo Bank in
such capacity, the “Initial Term Lenders”), (ii) JPMCB is pleased to advise you
of its willingness to act, and you hereby appoint JPMCB to act, as the sole and
exclusive administrative agent for the Term Facilities (in such capacity, the
“Term Administrative Agent”), (iii) each of Mizuho and Wells Fargo Bank is
pleased to advise you of its willingness to act, and you hereby appoint Mizuho
and Wells Fargo Bank to act, as a co-syndication agent for the Term Facilities
and (iv) each of JPMorgan, Mizuho and Wells Fargo Securities is pleased to
advise you of its willingness to act, and you hereby engage JPMorgan, Mizuho and
Wells Fargo Securities to act, as an exclusive joint lead arranger and exclusive
joint bookrunner for the Term Facilities (in such capacities, the “Term Lead
Arrangers”), and in connection therewith to form a syndicate of lenders for the
Term Facilities selected in accordance with the last paragraph of Section 2
(collectively and including the Initial Term Lenders, the “Term Lenders”), in
each case upon and subject to the terms and conditions set forth in this
Commitment Letter;

(b) (i) (x) JPMCB is pleased to advise you of its commitment to provide 52.35%
of the entire principal amount of the Bridge Facility, Mizuho is pleased to
advise you of its commitment to provide 29.24% of the entire principal amount of
the Bridge Facility and Wells Fargo Bank is pleased to advise you of its
commitment to provide 18.41% of the entire principal amount of the Bridge
Facility (for a total of 100% of the entire principal amount of the Bridge
Facility and, in each case, allocated ratably between Tranche A and Tranche B of
the Bridge Facility) and (y) JPMCB is pleased to advise you of its commitment to
provide 52.35% of the entire principal amount of the Cash Bridge Facility,
Mizuho is pleased to advise you of its commitment to provide 29.24% of the
entire principal amount of the Cash Bridge Facility and Wells Fargo Bank is
pleased to advise you of its commitment to provide 18.41% of the entire
principal amount of the Cash Bridge Facility (for a total of 100% of the entire
principal amount of the Cash Bridge Facility) (JPMCB, Mizuho and Wells Fargo
Bank in such capacity, the “Initial Bridge Lenders”), (ii) JPMCB is pleased to
advise you of its willingness to act, and you hereby appoint JPMCB to act, as
the sole and exclusive administrative agent for each of the Bridge Facility and
the Cash Bridge Facility (in such capacity, the “Bridge Administrative Agent”),
(iii) each of Mizuho and Wells Fargo Bank is pleased to advise you of its
willingness to act, and you hereby appoint Mizuho and Wells Fargo Bank to act,
as a co-syndication agent for each of the Bridge Facility

 

4



--------------------------------------------------------------------------------

and the Cash Bridge Facility and (iv) each of JPMorgan, Mizuho and Wells Fargo
Securities is pleased to advise you of its willingness to act, and you hereby
engage JPMorgan, Mizuho and Wells Fargo Securities to act, as an exclusive joint
lead arranger and exclusive joint bookrunner for each of the Bridge Facility and
the Cash Bridge Facility (in such capacities, the “Bridge Lead Arrangers”), and
in connection therewith to form a syndicate of lenders for each of the Bridge
Facility and the Cash Bridge Facility selected in accordance with the last
paragraph of Section 2 (collectively and including the Initial Bridge Lenders,
the “Bridge Lenders”), in each case upon and subject to the terms and conditions
set forth in this Commitment Letter;

(c) each of JPMorgan, Mizuho and Wells Fargo Securities is pleased to advise you
of its willingness to act, and you hereby engage JPMorgan, Mizuho and Wells
Fargo Securities to act, as an exclusive joint lead arranger and exclusive joint
bookrunner for the Credit Agreement Amendments (in such capacities, the
“Amendment Lead Arrangers”), and agrees in such capacity to use its reasonable
best efforts to arrange the consents of the Required Lenders (as defined in the
applicable Existing Credit Agreement) under each Existing Credit Agreement in
respect of the applicable Credit Agreement Amendments (and, in the absence of
such consent by existing lenders under such Existing Credit Agreement
constituting at least the Required Lenders thereunder, agrees to use its
reasonable best efforts to arrange, solely to the extent required to obtain such
consent of the Required Lenders, for the assignment of such existing lenders’
loans and other credit exposure under such Existing Credit Agreement to JPMCB,
Mizuho and Wells Fargo Bank or to other financial institutions selected by the
Amendment Lead Arrangers in accordance with the last paragraph of Section 2 and
that are willing to consent to the applicable Credit Agreement Amendments
(collectively, the “Assignee Lenders”), in each case upon and subject to the
terms and conditions set forth in this Commitment Letter; provided that (i) any
purchase of loans or assumption of other credit exposure under any Existing
Credit Agreement by JPMCB, Mizuho or Wells Fargo Bank pursuant to this clause
(c) shall be made ratably among them in accordance with their respective
commitments hereunder in respect of the Replacement Facilities and (ii) the
obligations of each Amendment Lead Arranger to use reasonable best efforts to
arrange the consents of the Required Lenders or to arrange for assignments of
existing lenders’ loans and other credit exposure as set forth above shall not
require such Amendment Lead Arranger or any of its affiliates to share any of
the fees payable to it in connection with the Transactions (or otherwise expend
any amounts) in order to achieve such consents or assignments;

(d) (i) JPMCB, in its capacity as a lender under each of the Existing Credit
Agreements, hereby agrees to consent to the applicable Credit Agreement
Amendments and hereby agrees that, prior to the Commitment Termination Date (as
hereinafter defined) (or, if earlier, the effectiveness of the applicable Credit
Agreement Amendments), it will continue to hold at least $96,171,569 of loans
under the Existing Actavis Term Credit Agreement, at least $144,619,615 of loans
under the Existing WC Term Credit Agreement and at least $57,500,000 of
commitments under the Existing Revolving Credit Agreement, (ii) Mizuho, in its
capacity as a lender under each of the Existing Credit Agreements, hereby agrees
to consent to the applicable Credit Agreement Amendments and hereby agrees that,
prior to the Commitment Termination Date (or, if earlier, the effectiveness of
the applicable Credit Agreement Amendments), it will continue to hold at least
$161,279,357 of loans under the Existing Actavis Term Credit Agreement, at least
$144,619,615 of loans under the Existing WC Term Credit Agreement and at least
$55,000,000 of commitments under the Existing Revolving Credit Agreement and
(iii) Wells Fargo Bank, in its capacity as a lender under each of the Existing
Credit Agreements, hereby agrees to consent to the applicable Credit Agreement
Amendments and hereby agrees that, prior to the Commitment Termination Date (or,
if earlier, the effectiveness of the applicable Credit Agreement Amendments), it
will continue to hold at least $232,339,461 of loans under the Existing Actavis

 

5



--------------------------------------------------------------------------------

Term Credit Agreement, at least $67,018,846 of loans under the Existing WC Term
Credit Agreement and at least $70,000,000 of commitments under the Existing
Revolving Credit Agreement, in each case upon and subject to the terms and
conditions set forth in this Commitment Letter; provided that (A) nothing in
this clause (d) shall restrict the ability of JPMCB, Mizuho and Wells Fargo Bank
to make assignments among each other or their respective affiliates, in each
case, under any Existing Credit Agreement and (B) the amounts set forth in this
clause (d) shall be deemed to be automatically adjusted to reflect any scheduled
repayment, prepayment or commitment reduction under the applicable Existing
Credit Agreement after the date hereof (the agreements of JPMCB, Mizuho and
Wells Fargo Bank set forth in this clause (d) and in clause (c) above are
collectively referred to as the “Amendment Backstop Commitment”); and

(e) in the event that the consent of the Required Lenders (as defined in the
applicable Existing Credit Agreement) cannot be obtained in respect of any
Existing Credit Agreement as provided in clause (c) above, (i) JPMCB is pleased
to advise you of its commitment to provide 52.35% of the entire principal amount
of the Replacement Facility, Mizuho is pleased to advise you of its commitment
to provide 29.24% of the entire principal amount of the Replacement Facility and
Wells Fargo Bank is pleased to advise you of its commitment to provide 18.41% of
the entire principal amount of the Replacement Facility (for a total of 100% of
the entire principal amount of such Replacement Facility) in respect of such
Existing Credit Agreement (JPMCB, Mizuho and Wells Fargo Bank in such capacity,
the “Initial Replacement Lenders” and, together with the Initial Term Lenders
and the Initial Bridge Lenders, the “Initial Lenders”), (ii) JPMCB is pleased to
advise you of its willingness to act, and you hereby appoint JPMCB to act, as
the sole and exclusive administrative agent for each such Replacement Facility
(in such capacity, the “Replacement Facility Administrative Agent” and, together
with the Term Administrative Agent and the Bridge Administrative Agent, the
“Administrative Agents”), (iii) each of Mizuho and Wells Fargo Bank is pleased
to advise you of its willingness to act, and you hereby appoint Mizuho and Wells
Fargo Bank to act, as a co-syndication agent for each such Replacement Facility
and (iv) each of JPMorgan, Mizuho and Wells Fargo Securities is pleased to
advise you of its willingness to act, and you hereby engage JPMorgan, Mizuho and
Wells Fargo Securities to act, as an exclusive joint lead arranger and exclusive
joint bookrunner for each such Replacement Facility (in such capacities, the
“Replacement Facility Lead Arrangers” and, together with the Term Lead
Arrangers, the Bridge Lead Arrangers and the Amendment Lead Arrangers, the “Lead
Arrangers”), and in connection therewith to form a syndicate of lenders for each
such Replacement Facility selected in consultation with you and in accordance
with Section 2 (collectively and including the Initial Replacement Lenders, the
“Replacement Lenders” and, together with the Term Lenders, the Bridge Lenders
and the Assignee Lenders, the “Lenders”), in each case upon and subject to the
terms and conditions set forth in this Commitment Letter.

It is understood and agreed that the commitments and other obligations of the
Commitment Parties hereunder are several and not joint. It is also understood
and agreed that (a) no other agents, co-agents, arrangers, co-arrangers or
bookrunners will be appointed, and no other titles will be awarded, in
connection with the Facilities or the Credit Agreement Amendments unless you and
we shall so agree (it being agreed that neither your nor our consent shall be
unreasonably withheld or delayed), and (b) JPMorgan will have “lead left”
placement on all marketing materials relating to the Facilities and the Credit
Agreement Amendments and will perform the duties and exercise the authority
customarily performed and exercised by it in such role.

SECTION 2. Syndication. The Lead Arrangers intend to commence syndication of the
Facilities and the arrangement of the Credit Agreement Amendments promptly after
your acceptance of the terms of this Commitment Letter and the Fee Letters (as
hereinafter defined) (it being understood that

 

6



--------------------------------------------------------------------------------

the Bridge Lead Arrangers may elect to commence syndication of Tranche A of the
Bridge Facility and/or the Cash Bridge Facility at such later time or times, if
any, as the Bridge Lead Arrangers deem appropriate). The several commitments of
the Initial Lenders hereunder shall be reduced (a) in respect of the Bridge
Facility (and the applicable Tranche thereof), dollar-for-dollar on a pro-rata
basis as and when corresponding commitments are received from the Bridge Lenders
thereunder, (b) in respect of the Cash Bridge Facility, dollar-for-dollar on a
pro-rata basis as and when corresponding commitments are received from the
Bridge Lenders thereunder, (c) in respect of each Replacement Facility,
dollar-for-dollar on a pro-rata basis as and when corresponding commitments are
received from the Replacement Lenders thereunder, and (d) in respect of the Term
Facilities, as determined by the Term Lead Arrangers after full subscription of
the $2.8 billion in commitments in respect of the Term Facilities that are not
committed to by the Initial Term Lenders hereunder, upon allocation of the
commitments thereunder, in each case pursuant to an amendment or an amendment
and restatement of, or customary joinder to, this Commitment Letter and the
Joint Fee Letter referred to below (any such amendment, amendment and
restatement or joinder, a “Joinder”) or pursuant to the Credit Documentation,
whichever is earlier. The parties agree to cooperate in good faith to negotiate,
execute and deliver Joinders promptly upon prospective Lenders having been
identified in accordance with the last paragraph of this Section 2. In addition,
in connection with the syndication of any of the Facilities, upon delivery by
the Lead Arrangers to you of a draft credit agreement for the applicable
Facility, the parties hereto agree to negotiate the definitive version of such
credit agreement (consistent with this Commitment Letter, including the
Documentation Principles, and the Fee Letters) promptly and in good faith and
execute and deliver (and, in your case, cause your applicable subsidiaries to
execute and deliver) the definitive Credit Documentation for such Facility (and,
in the case of borrowers and guarantors under the Facilities, such related
documents as shall be required in connection with the execution thereof) at the
earliest practicable date following delivery to you of such draft credit
agreement. With respect to any syndication, assignment or participation of their
several commitments in respect of any Facility other than through a Joinder or
pursuant to the Credit Documentation, the Initial Lenders shall not be relieved
or released from their respective obligations hereunder in respect of such
Facility until the funding on the Closing Date has occurred (but without
limiting Parent’s acceptance of and obligation to negotiate, execute and deliver
(and to cause its applicable subsidiaries to execute and deliver) Joinders and
the definitive Credit Documentation as set forth above). Until the earlier of
(a) the date that a Successful Syndication (as defined in the Joint Fee Letter)
is achieved with respect to all the Facilities and (b) the date that is 90 days
after the Closing Date (such earlier date, the “Syndication Date”), you agree to
assist and to cause your subsidiaries to assist, and to use your commercially
reasonable efforts to cause (only with respect to syndication of the Facilities
and in all instances subject to, and not in contravention of, the terms of the
Merger Agreement) the Acquired Business and its subsidiaries to assist, the Lead
Arrangers in achieving the arrangement of the Credit Agreement Amendments and a
syndication of each Facility that is reasonably satisfactory to the Lead
Arrangers. Such assistance shall include (i) your providing and causing your
subsidiaries and advisors to provide, and using your commercially reasonable
efforts to cause the Acquired Business, its subsidiaries and its advisors
(consistent with the terms of the Merger Agreement) to provide, the Lead
Arrangers and the Lenders upon request with all information reasonably deemed
necessary by the Lead Arrangers to complete such arrangement and syndication,
including, but not limited to, the Projections (as hereinafter defined)) and
other information and evaluations prepared by you, the Acquired Business and
your or its advisors, or on your or its behalf, relating to the Transactions,
(ii) your using commercially reasonable efforts to assist the Lead Arrangers in
the preparation of (A) a customary information memorandum with respect to each
of the Facilities (other than with respect to the Cash Bridge Facility) in form
and substance consistent with the most recent information memoranda with respect
to the Existing Credit Agreements, and including such additional information as
may be appropriate with respect to the structure of the Facilities, the Acquired
Business and the Transactions and as you and we may otherwise reasonably agree
(each, an “Information Memorandum”), in each case to be completed as promptly as
practicable after the date hereof and, with respect to the Replacement
Facilities and the Bridge Facility, at least 10 consecutive business days (as
defined in the Merger Agreement) prior

 

7



--------------------------------------------------------------------------------

to the Closing Date (which 10 consecutive business-day period (x) shall exclude
November 27, 2014, November 28, 2014 and July 3, 2015, (y) if it has not ended
on or before December 19, 2014, shall not commence before January 5, 2015 and
(z) if it has not ended on or before August 14, 2015, shall not commence before
September 8, 2015), and (B) other materials to be used in connection with the
arrangement of the Credit Agreement Amendments and the syndication of each
Facility, (iii) your using your commercially reasonable efforts to ensure that
the arrangement and syndication efforts of the Lead Arrangers benefit materially
from your existing lending relationships and, to the extent applicable and
appropriate, the existing banking relationships of the Acquired Business,
(iv) your otherwise assisting the Lead Arrangers in their arrangement and
syndication efforts, including by making your officers and advisors, and using
your commercially reasonable efforts to make the officers and advisors of the
Acquired Business (consistent with the terms of the Merger Agreement),
reasonably available from time to time to attend and make presentations
regarding the business and prospects of the Companies and the Transactions at
one or more meetings of prospective Lenders at times and locations mutually
agreed upon, (v) your using commercially reasonable efforts to procure, prior to
the launch of general syndication of any of the Facilities, a public corporate
credit rating and a public corporate family rating in respect of Parent after
giving effect to the Transactions from each of Standard & Poor’s Financial
Services LLC (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”),
respectively (it being understood that no minimum ratings shall be required) and
(vi) using your commercially reasonable efforts to ensure that, prior to the
Syndication Date, there will be no competing offerings of debt securities,
competing offerings of equity securities or competing bank credit financings
(including any incremental credit facilities under any of the Existing Credit
Agreements, but excluding the Facilities, the Credit Agreement Amendments, the
Notes Offering, the Equity Offering, the equity interests in Parent constituting
the equity portion of the consideration for the Acquisition payable under the
Merger Agreement and additional credit extensions (including an increase not to
exceed $250.0 million in the commitments) under the Existing Revolving Credit
Agreement) by or on behalf of you, the Acquired Business or any of your or its
subsidiaries being offered, placed or arranged that could reasonably be expected
to materially impair the syndication of any of the Facilities (it being
understood that any indebtedness or equity of the Acquired Business and its
subsidiaries permitted under the Merger Agreement as in effect on the date
hereof shall not be subject to this clause (vi)). Notwithstanding anything to
the contrary contained in this Commitment Letter, the Fee Letters or any other
letter agreement or other undertaking concerning the financing of the
Transactions contemplated hereby, but without limiting your obligations to
assist with syndication efforts as set forth herein, it is understood that in no
event shall the successful completion of syndication of any of the Facilities
(other than, with respect to the Initial Term Lenders’ commitments in respect of
the Term Facilities, the receipt of commitments in respect of the portion of the
Term Facilities that is not committed to by the Initial Term Lenders hereunder)
or the receipt of any ratings constitute a condition to the availability or
initial funding of the Facilities on the Closing Date.

It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the arrangement of the Credit Agreement Amendments and the
syndication of the Facilities in consultation with you, including decisions as
to the selection of prospective Lenders and any titles or roles offered to
proposed Lenders, when commitments will be accepted and the final allocations of
the commitments among the Lenders, it being understood and agreed that
(a) titles and roles offered to proposed Lenders shall be subject to your
consent (not to be unreasonably withheld or delayed) and (b) each Lender (other
than any Lender that (i) is a party to an Existing Credit Agreement on or after
the date hereof, (ii) has a long-term senior unsecured, non-credit enhanced debt
rating of at least BBB- by S&P or Baa3 by Moody’s, (iii) in the case of a bank,
has an issuer credit rating of at least BBB- by S&P or a long-term deposit
rating of at least Baa3 by Moody’s or (iv) has been specifically identified in a
writing agreed by you and us prior to the date hereof) shall be subject to your
consent (not to be unreasonably withheld or delayed), provided that, after the
initial funding under any Facility (other than the Replacement Revolving
Facility), your consent shall not be required in respect of any Lender

 

8



--------------------------------------------------------------------------------

becoming a party to such Facility in connection with the primary syndication
thereof (it being understood that such syndication shall still be in
consultation with you)). It is understood that no Lender participating in the
Credit Agreement Amendments or the Facilities will receive compensation from you
or your affiliates in order to obtain its consent or commitment, except on the
terms contained in this Commitment Letter and the Fee Letters. It is also
understood and agreed that the amount and distribution of the fees among the
Lenders will be at the reasonable discretion of the Lead Arrangers in
consultation with you.

SECTION 3. Information Requirements. You hereby represent and warrant that
(a) all written information, other than the Projections and information of a
general economic or general industry nature, that has been or is hereafter made
available to the Lead Arrangers or any of the Lenders by or on behalf of you or
any of your representatives or by or on behalf of the Acquired Business or any
of its representatives in connection with any aspect of the Transactions (the
“Information”), when taken as a whole, does not and will not, when furnished,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not misleading in light of
the circumstances under which such statements are made (in each case after
giving effect to all supplements and updates theretofore provided) and (b) all
financial projections concerning the Companies that have been or are hereafter
made available to the Lead Arrangers or any of the Lenders by or on behalf of
you or any of your representatives or by or on behalf of the Acquired Business
or any of its representatives (the “Projections”) have been or will be prepared
in good faith based upon reasonable assumptions that are believed by the
preparer thereof to be reasonable at the time made and at the time such
Projections are delivered to the Lead Arrangers (it being understood and agreed
that such Projections are not to be viewed as facts and that actual results
during the period or periods covered by any such Projections may differ
significantly from the projected results, and that such differences may be
material, and no assurance can be given that the projected results will be
realized); provided that, solely as they relate to matters with respect to the
Acquired Business and its subsidiaries, the foregoing representations and
warranties are made to the best of your knowledge. You agree that if, at any
time prior to the later of the Closing Date and the Syndication Date, you become
aware that any of the representations and warranties in the preceding sentence
would be incorrect in any material respect if the Information or the Projections
were being furnished, and such representations and warranties were being made,
at such time, then you will promptly supplement the Information and the
Projections so that such representations and warranties will be correct at such
time (or as to information concerning the Acquired Business and its
subsidiaries, correct at such time to the best of your knowledge). In issuing
this commitment and in arranging the Credit Agreement Amendments and syndicating
each of the Facilities, the Commitment Parties are and will be using and relying
on the Information and the Projections without independent verification thereof.

You acknowledge that the Commitment Parties on your behalf will make available
Information Materials (as hereinafter defined) to the proposed syndicate of
Lenders by posting the Information, the Projections and the Summaries of Terms
(collectively, the “Information Materials”) on SyndTrak or another similar
electronic system. In connection with the syndication of the Facilities, unless
the parties hereto otherwise agree in writing, you shall be under no obligation
to provide Information Materials suitable for distribution to any prospective
Lender (each, a “Public Lender”) that has personnel who do not wish to receive
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Companies, their respective
affiliates or any other entity, or the respective securities of any of the
foregoing. You agree, however, that the Credit Documentation will contain
provisions concerning Information Materials to be provided to Public Lenders and
the absence of MNPI therefrom that are substantially identical to those in the
Existing Credit Agreements. Prior to any distribution of Information Materials
to prospective Lenders, you shall provide us with a customary letter authorizing
the dissemination thereof and containing customary representations as to the
accuracy of the information contained therein (which representations will be
consistent with the representations as to the Information and Projections set
forth in the immediately preceding paragraph).

 

9



--------------------------------------------------------------------------------

SECTION 4. Fees and Indemnities. You agree to pay, or to cause the Borrower to
pay, the fees set forth in the separate fee letter addressed to you dated the
date hereof from the Commitment Parties (the “Joint Fee Letter”) and the
separate fee letter addressed to you dated the date hereof from JPMorgan (the
“Administrative Fee Letter” and, together with the Joint Fee Letter, the “Fee
Letters”). You also agree to reimburse, or to cause the Borrower to reimburse,
the Commitment Parties for all reasonable and documented out-of-pocket fees and
expenses (including, but not limited to, the reasonable and documented fees,
disbursements and other charges of Cravath, Swaine & Moore LLP and of one local
counsel in each of Ireland, Luxembourg and, if deemed reasonably necessary by
the Commitment Parties, each other jurisdiction of organization of any guarantor
(and one additional counsel (and one additional local counsel in each such
jurisdiction) to each group of affected parties that are similarly situated,
taken as a whole, in the case of any actual or perceived conflict of interest)
incurred in connection with the Facilities (including the syndication thereof),
the Credit Agreement Amendments, the preparation of this Commitment Letter, the
Fee Letters and the Credit Documentation and the other transactions contemplated
hereby (it being agreed that upon your reasonable request, we shall promptly
notify you (or cause Cravath, Swaine & Moore LLP to promptly notify you) of
accrued and estimated fees, disbursements and other charges of Cravath, Swaine &
Moore LLP reimbursable hereunder).

You further agree to indemnify and hold harmless, or to cause the Borrower to
indemnify and hold harmless, each of the Commitment Parties, each of their
affiliates and each of their and their affiliates’ respective officers,
directors, employees, agents, advisors and other representatives and the
successors and assigns of each of the foregoing (each, an “Indemnified Party”)
from and against, and hold each Indemnified Party harmless from, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable fees, disbursements and other charges of one legal
counsel for the Indemnified Parties and, if deemed reasonably necessary by the
Indemnified Parties, one local counsel in each relevant jurisdiction (and one
additional counsel (and one additional local counsel in each such jurisdiction)
to each group of affected Indemnified Parties that are similarly situated, taken
as a whole, in the case of any actual or perceived conflict of interest) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (a) any aspect of the
Transactions and any of the other transactions contemplated hereby or (b) this
Commitment Letter, any Fee Letter, the Facilities (including the syndication
thereof), the Credit Agreement Amendments and any other financings in connection
with the Transactions, or any use made or proposed to be made with the proceeds
thereof (in all cases, whether or not caused or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnified
Party); provided that the foregoing indemnity will not, as to any Indemnified
Party, apply to (i) losses, claims, damages, liabilities or related expenses to
the extent they (A) are found by a final, non-appealable judgment of a court of
competent jurisdiction to arise from the gross negligence, willful misconduct or
bad faith of such Indemnified Party or any of its Related Indemnified Parties
(as hereinafter defined) or (B) result from a claim brought by Parent against
such Indemnified Party for a material breach in bad faith of such Indemnified
Party’s obligations under this Commitment Letter, the Fee Letters or the Credit
Documentation, but only if Parent has obtained a final and non-appealable
judgment in its favor on such claims as determined by a court of competent
jurisdiction, (ii) any settlement entered into by such Indemnified Party without
your written consent (such consent not to be unreasonably withheld, conditioned
or delayed) and (iii) any disputes solely among the Indemnified Parties and not
arising out of or in connection with any act or omission of any Company (other
than a dispute involving a claim against any Commitment Party solely in its
capacity as an arranger, agent or similar role in connection with the
Facilities, the Credit Agreement Amendments or the Existing Credit Agreements).
In the case of any claim, litigation, investigation or proceeding (any of the
foregoing, a “Proceeding”) to which the indemnity in this paragraph applies,
such indemnity shall be effective whether or not such Proceeding is brought by
you, your equity holders or creditors or an Indemnified Party, whether or not an
Indemnified Party is otherwise a party thereto and whether or not any aspect of
the

 

10



--------------------------------------------------------------------------------

Transactions is consummated. You also agree that no Indemnified Party shall have
any liability (whether direct or indirect, in contract or tort or otherwise)
(x) to any person other than you, including to the Acquired Business, any of
your or its subsidiaries or affiliates or any of your or its equity holders or
creditors, arising out of, related to or in connection with any aspect of the
Transactions or (y) to you, except to the extent of your direct (as opposed to
special, indirect, consequential or punitive) damages determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from (i) such Indemnified Party’s gross negligence, bad faith or willful
misconduct or (ii) a material breach in bad faith of such Indemnified Party’s
obligations under this Commitment Letter, the Fee Letters or the Credit
Documentation, as found in a Proceeding to which you and we are parties. It is
further agreed that the Commitment Parties shall be severally liable solely in
respect of their respective commitments under the Facilities, on a several, and
not joint, basis with any other Lender. Notwithstanding any other provision of
this Commitment Letter, no Indemnified Party shall be liable for any damages
arising from the use by others of information or other materials obtained
through electronic telecommunications or other information transmission systems,
other than for direct (as opposed to special, indirect, consequential or
punitive) actual damages resulting from (x) the gross negligence, bad faith or
willful misconduct of such Indemnified Party or any of its Related Indemnified
Parties, or (y) a material breach in bad faith of such Indemnified Party’s
obligations under this Commitment Letter, in each case, as determined by a
final, non-appealable judgment of a court of competent jurisdiction. In
addition, notwithstanding any other provisions of this Commitment Letter to the
contrary, neither you nor any Indemnified Party shall be liable for any
indirect, special, punitive or consequential damages arising out of, in
connection with, or as a direct result of the Transactions or the other
transactions contemplated by this Commitment Letter, except that this sentence
shall not limit your indemnification and expense reimbursement obligations set
forth in this Section. You shall not, without the prior written consent of such
Indemnified Party (which consent shall not be unreasonably withheld), effect any
settlement or consent to the entry of any judgment of any pending or threatened
Proceeding against any Indemnified Party in respect of which indemnity could
have been sought hereunder by such Indemnified Party unless (i) such settlement
or judgment includes an unconditional release of such Indemnified Party from all
liability or claims that are the subject matter of such Proceeding, (ii) does
not include any statement as to any admission of liability, (iii) does not
obligate such Indemnified Party to make any payment that is not paid by you or
your subsidiaries and (iv) does not require any specific performance obligation
on the part of such Indemnified Party.

For purposes hereof, a “Related Indemnified Party” of an Indemnified Party means
(a) any controlling person or controlled affiliate of such Indemnified Party,
(b) the respective directors, officers or employees of such Indemnified Party or
any of its controlling persons or controlled affiliates and (c) the respective
agents of such Indemnified Party or any of its controlling persons or controlled
affiliates, in the case of this clause (c), acting at the instructions of such
Indemnified Party, controlling person or such controlled affiliate; provided
that each reference to a controlled affiliate or controlling person in this
sentence pertains to a controlled affiliate or controlling person involved in
the negotiation of this Commitment Letter, the Fee Letters or the Credit
Documentation.

SECTION 5. Conditions to Financing. The several commitments of the Initial
Lenders in respect of the Facilities, the agreements of JPMCB, Mizuho and Wells
Fargo Bank in respect of the Amendment Backstop Commitment and the undertaking
of the Lead Arrangers to provide the services described herein are subject
solely to the satisfaction or waiver of:

(a) each of the conditions set forth in Annex III hereto (other than, in the
case of any Facility, any condition set forth in Annex III hereto that is
expressly inapplicable to such Facility);

 

11



--------------------------------------------------------------------------------

(b) (i) solely with respect to the Term Facilities, the negotiation, execution
and delivery of definitive documentation with respect to the Term Facilities by
the Borrower, Parent and the Guarantors consistent with this Commitment Letter,
including the Documentation Principles and the Certain Funds Provision, and the
Fee Letters, (ii) solely with respect to the Bridge Facility and the Cash Bridge
Facility, the negotiation, execution and delivery of definitive documentation
with respect to the Bridge Facility and the Cash Bridge Facility by the
Borrower, Parent and the Guarantors consistent with this Commitment Letter,
including the Documentation Principles and the Certain Funds Provision, and the
Fee Letters, and (iii) solely with respect to each Replacement Facility, the
negotiation, execution and delivery of definitive documentation with respect to
such Replacement Facility by Parent, the applicable borrower and the guarantors
party thereto consistent with this Commitment Letter, including the Certain
Funds Provision, and the Fee Letters (the definitive documentation referred to
in clauses (i), (ii) and (iii) collectively, the “Credit Documentation”); and

(c) solely with respect to the Amendment Backstop Commitment in respect of any
Existing Credit Agreement, and the Replacement Facility with respect to such
Existing Credit Agreement, (i) there being no amendment, waiver or other
modification of such Existing Credit Agreement (other than the Credit Agreement
Amendments with respect thereto and such amendments, waivers and other
modifications as are made with our prior written consent) and (ii) to the extent
your consent or consent of any of your subsidiaries is required under such
Existing Credit Agreement to the assignment of loans or other credit exposure
under such Existing Credit Agreement, you shall have provided, or shall have
caused such subsidiary to provide, such consent promptly upon request therefor
by the Amendment Lead Arrangers in connection with assignment of any loans or
other credit exposure under such Existing Credit Agreement to any Assignee
Lender.

Notwithstanding anything in this Commitment Letter, the Fee Letters, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transactions to the contrary, (a) the only representations and
warranties the accuracy of which shall be a condition to the availability of the
Facilities on the Closing Date shall be (i) such representations and warranties
made by or with respect to the Acquired Business and its subsidiaries in the
Merger Agreement as are material to the interests of the Lenders, but only to
the extent that you have or any of your affiliates has the right to terminate
your or its obligations under the Merger Agreement, or to decline to consummate
the Acquisition pursuant to the Merger Agreement, as a result of a breach of
such representations and warranties in the Merger Agreement (the “Merger
Agreement Representations”) and (ii) the Specified Representations (as
hereinafter defined) and (b) the terms of the Credit Documentation shall be in a
form such that they do not impair the availability of any Facility on the
Closing Date if the conditions set forth in the immediately preceding paragraph
of this Section 5 are satisfied or waived. For purposes hereof, “Specified
Representations” means the representations and warranties of Parent, the
Borrower (or the applicable borrower under a Replacement Facility) and the
guarantors of the Facilities, in each case, relating to corporate existence and
good standing; corporate power and authority to execute, deliver and perform the
Credit Documentation; due authorization, execution, delivery and enforceability
of the Credit Documentation; no conflicts of the Credit Documentation with
charter documents, solvency of Parent and its subsidiaries on the Closing Date
on a consolidated basis after giving effect to the Transactions (with solvency
to be defined in a manner consistent with the form of solvency certificate
attached as Exhibit A to Annex III hereto); Federal Reserve margin regulations;
to the extent relating to the use of proceeds, OFAC and other sanctions laws;
and the Investment Company Act. There shall be no conditions to closing and
funding any Facility other than as expressly set forth in this Section 5,
including by reference to Annex III hereto. The provisions of this paragraph are
referred to as the “Certain Funds Provision”.

 

12



--------------------------------------------------------------------------------

SECTION 6. Confidentiality and Other Obligations. This Commitment Letter and the
Fee Letters and the contents hereof and thereof are confidential and may not be
disclosed by you in whole or in part to any person or entity without our prior
written consent, except that (a) this Commitment Letter and the Fee Letters, and
the contents hereof and thereof, may be disclosed (i) on a confidential basis to
your affiliates, and your or your affiliates’ officers, directors, employees,
agents, attorneys, accountants and other professional advisors in connection
with the Transactions, (ii) pursuant to the order of any court or administrative
agency in any pending legal or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process based on the reasonable
advice of your legal counsel (in which case you agree, to the extent practicable
and not prohibited by applicable law, to inform us promptly thereof) and
(iii) with our prior written consent, (b) this Commitment Letter and the Fee
Letters (redacted in a manner reasonably satisfactory to us) may be disclosed on
a confidential basis to the Acquired Business and to the affiliates, officers,
directors, employees, agents, attorneys, accountants and other professional
advisors of the Acquired Business in connection with the Transactions, (c) the
Summaries of Terms may be disclosed in any offering memoranda or registration
statements relating to the Notes Offering or the Equity Offering or in any
syndication or other marketing materials in connection with the Facilities or
the Credit Agreement Amendments or in any proxy statement or similar public
filing related to the Transactions or in connection with any public filing
requirement, (d) this Commitment Letter (but not the Fee Letters) may be filed
in any public record in which you are required by applicable law or regulation
on the advice of your counsel to file it, (e) the Summaries of Terms may be
disclosed to any rating agency in connection with the Transactions to the extent
necessary to satisfy your obligations or the conditions hereunder and (f) the
aggregate fee amounts contained in the Fee Letters may be disclosed as part of
Projections, pro forma information or a generic disclosure of aggregate sources
and uses related to fee amounts related to the Transactions to the extent
customary or required in offering, marketing or other disclosure materials for
any Facility, the Notes, the Equity Securities and/or the Credit Agreement
Amendments or in any public filing relating to the Transactions.

The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services that are the subject of this Commitment Letter and otherwise in
connection with the Transactions and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent the Commitment
Parties from disclosing any such information (a) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case the applicable Commitment Party agrees, to the extent
practicable and not prohibited by applicable law, to inform you promptly
thereof), (b) upon the request or demand of any regulatory authority having or
claiming to have jurisdiction over the Commitment Parties or any of their
respective affiliates (including, without limitation, in the course of
inspections, examinations or inquiries by federal or state government agencies,
regulatory agencies, self-regulatory agencies and rating agencies), (c) to the
extent that such information becomes publicly available other than by reason of
disclosure in violation of this agreement by the Commitment Parties, (d) to the
Commitment Parties’ affiliates, and the Commitment Parties’ and their
affiliates’ employees, officers, directors, legal counsel, independent auditors
and other experts or agents who need to know such information in connection with
the Transactions and are informed of the confidential nature of such information
and instructed to keep such confidential information confidential, (e) for
purposes of establishing any defense available under state and federal
securities laws, including, without limitation, a “due diligence” defense, or
for the purpose of enforcing any rights of the Commitment Parties under this
Commitment Letter or any Fee Letter, (f) to the extent that such information is
or was received by the Commitment Parties from a third party that is not to the
Commitment Parties’ knowledge subject to confidentiality obligations to you,
(g) to the extent that such information is independently developed by the
Commitment Parties or (h) to potential Lenders, participants or assignees who
agree to be bound by the terms of this paragraph (or language substantially
similar to this paragraph or as otherwise reasonably acceptable to you and each
Commitment Party, including as may be agreed in any confidential information
memorandum or other

 

13



--------------------------------------------------------------------------------

marketing material); provided that, notwithstanding anything herein to the
contrary, in the case of any Commitment Party that is, or an affiliate of which
is, a party to any Existing Credit Agreement, such Commitment Party and its
affiliates may disclose any such information as and to the extent permitted by
such Existing Credit Agreement. Subject to Section 7, the obligations of the
Commitment Parties under this paragraph shall terminate on the date that is two
years after the date hereof.

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to persons whose interests may conflict with yours.
None of the Commitment Parties will use confidential information obtained from
you by virtue of the transactions contemplated by this Commitment Letter or
their other relationships with you in connection with the performance by the
Commitment Parties of services for other companies. The Commitment Parties agree
that they will not furnish confidential information obtained from you to any of
their other customers and will treat confidential information relating to the
Companies and their respective affiliates with the same degree of care as they
treat their own confidential information. The Commitment Parties further advise
you that they will not make available to you confidential information that they
have obtained or may obtain from any other customer. In connection with the
services and transactions contemplated hereby, you agree that the Commitment
Parties are permitted to access, use and share with any of their bank or
non-bank affiliates, agents, advisors (legal or otherwise) or representatives
any information concerning the Companies or any of their respective affiliates
that is or may come into the possession of the Commitment Parties or any of such
affiliates.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (a) each of the Facilities, the Credit Agreement Amendments
and any related arranging, syndication or other services described in this
Commitment Letter is an arm’s-length commercial transaction between you and your
affiliates, on the one hand, and the Commitment Parties, on the other hand,
(b) the Commitment Parties have not provided any legal, accounting, regulatory
or tax advice with respect to any of the transactions contemplated hereby, and
you have consulted your own legal, accounting, regulatory and tax advisors to
the extent you have deemed appropriate, (c) you are capable of evaluating, and
understand and accept, the terms, risks and conditions of the transactions
contemplated hereby, (d) in connection with each transaction contemplated hereby
and the process leading to such transaction, each of the Commitment Parties has
been, is and will be acting solely as a principal and has not been, is not and
will not be deemed to be acting as an advisor, agent or fiduciary for you or any
of your affiliates, stockholders, creditors or employees or any other person,
(e) the Commitment Parties have not assumed and will not be deemed to have
assumed an advisory, agency or fiduciary responsibility in your or your
affiliates’ favor with respect to any of the transactions contemplated hereby or
the process leading thereto (irrespective of whether any of the Commitment
Parties has advised or is currently advising you or your affiliates on other
matters) and the Commitment Parties have no obligation to you or your affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth in this Commitment Letter and (f) the Commitment Parties and
their respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from yours and those of your affiliates, and the
Commitment Parties have no obligation to disclose any of such interests to you
or your affiliates. You hereby agree that you will not assert any claim against
the Commitment Parties based on any alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated by this Commitment
Letter.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”), each of them is required to obtain, verify and
record information that identifies you, the Borrower (and any borrower under any
Replacement Facility) and any guarantor under the Facilities, which information
includes your name and address and other information that will allow the
Commitment Parties, as applicable, to identify you, the Borrower (and each such
other borrower) and each such guarantor in accordance with the U.S.A. Patriot
Act.

 

14



--------------------------------------------------------------------------------

SECTION 7. Survival of Obligations. The provisions of Sections 2, 3, 4, 6, 7 and
8 hereof shall remain in full force and effect regardless of whether any Credit
Documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or any commitments or undertakings of the
Commitment Parties hereunder, except that the provisions of Sections 2 and 3
shall not survive if the commitments and undertakings of the Commitment Parties
are terminated prior to the effectiveness of any Facility (or upon the closing
of the Acquisition without the use of any proceeds of any Facility) and the
provisions of Section 4 (other than with respect to the Fee Letters) and
Section 6 (other than with respect to the confidentiality of the Fee Letters and
the contents thereof) shall, except with respect to events or circumstances
occurring prior to the execution of the applicable Credit Documentation, be
superseded by the reimbursement, indemnification and confidentiality provisions
of the applicable Credit Documentation upon the effectiveness thereof, but only,
in the case of the expense reimbursement and indemnification provisions of
Section 4, to the extent similar provisions relating to expense reimbursement
and indemnification (covering the parties and matters covered by Section 4
hereof) are contained in such Credit Documentation.

SECTION 8. Miscellaneous. This Commitment Letter and the Fee Letters may be
executed in multiple counterparts and by different parties hereto in separate
counterparts, all of which, taken together, shall constitute an original.
Delivery of an executed counterpart of a signature page to this Commitment
Letter or the Fee Letters by facsimile or other electronic transmission (e.g., a
“pdf” or “tiff”) shall be effective as delivery of a manually executed
counterpart thereof. Headings are for convenience of reference only and shall
not affect the construction of, or be taken into consideration when
interpreting, this Commitment Letter or the Fee Letters.

This Commitment Letter and the Fee Letters shall be governed by, and construed
in accordance with, the laws of the State of New York; provided, however, that
(a) the interpretation of the definition of Company Material Adverse Effect (as
defined in the Merger Agreement) and whether or not a Company Material Adverse
Effect has occurred, (b) the determination of the accuracy of any Merger
Agreement Representations and whether as a result of any inaccuracy thereof you
(or your affiliates) have the right to terminate your (or their) obligations
under the Merger Agreement, or to decline to consummate the Transactions (as
defined in the Merger Agreement) pursuant to the Merger Agreement, and (c) the
determination of whether the Transactions (as defined in the Merger Agreement)
have been consummated in accordance with the terms of the Merger Agreement, in
each case, shall be governed by, and construed and interpreted solely in
accordance with, the laws of the State of Delaware, without regard to any other
principles of conflicts of law. Each party hereto hereby irrevocably waives any
and all right to trial by jury in any action, proceeding or counterclaim
(whether based on contract, tort or otherwise) arising out of or relating to
this Commitment Letter, the Fee Letters, the Facilities, the Credit Agreement
Amendments, the other Transactions and the other transactions contemplated
hereby and thereby or the actions of the Commitment Parties in the negotiation,
performance or enforcement hereof and thereof. Each party hereto hereby
irrevocably and unconditionally submits to the exclusive jurisdiction of any New
York State court or Federal court of the United States of America sitting in the
Borough of Manhattan in New York City (the “Specified Courts”) in respect of any
suit, action or proceeding arising out of or relating to the provisions of this
Commitment Letter, the Fee Letters, the Facilities, the Credit Agreement
Amendments, the other Transactions and the other transactions contemplated
hereby and thereby and irrevocably agrees that all claims in respect of any such
suit, action or proceeding may be heard and determined exclusively in any of the
Specified Courts. The parties hereto agree that service of any process, summons,
notice or document by registered mail addressed to you shall be effective
service of process against you for any suit, action or proceeding relating to
any such dispute. Each party hereto waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have

 

15



--------------------------------------------------------------------------------

to the laying of the venue of any such suit, action or proceeding brought in any
of the Specified Courts, and any claim that any such suit, action or proceeding
brought in any of the Specified Courts has been brought in an inconvenient
forum. A final judgment in any such suit, action or proceeding brought in any of
the Specified Courts may be enforced in any other courts to whose jurisdiction
you are or may be subject by suit upon judgment.

You hereby irrevocably designate, appoint and empower, for the benefit of the
parties hereto (other than you) and the Indemnified Parties, Actavis, Inc., a
Nevada corporation, as your designee, appointee and agent to receive, accept and
acknowledge for and on behalf of you, and in respect of your property, service
of any and all legal process, summons, notices and documents that may be served
in any suit, action or proceeding brought in connection with or as a result of
this Commitment Letter, the Fee Letters, the Facilities, the Credit Agreement
Amendments, the other Transactions and the other transactions contemplated
hereby and thereby. Such service may be made by mailing or delivering a copy of
such process to you in care of Actavis, Inc. at its address at Morris Corporate
Center III, 400 Interpace Parkway, Parsippany, New Jersey 07054, Attention:
Stephen Kaufhold, Senior Vice President, Treasurer (or another officer of
Actavis, Inc.), and you hereby irrevocably authorize and direct Actavis, Inc. to
accept such service on your behalf.

In the event you or any of your property shall have or hereafter acquire, in any
jurisdiction in which any action, proceeding or investigation may at any time be
brought in connection with or as a result of this Commitment Letter, the Fee
Letters, the Facilities, the Credit Agreement Amendments, the other Transactions
and the other transactions contemplated hereby and thereby, any immunity from
jurisdiction, legal proceedings, attachment (whether before or after judgment),
execution, judgment or setoff, you hereby agree not to claim, and hereby
irrevocably and unconditionally waive, such immunity.

In respect of any judgment or order given or made for any amount due under this
Commitment Letter, the Fee Letters, the Facilities, the Credit Agreement
Amendments, the other Transactions or the transactions contemplated hereby or
thereby that is expressed and paid in a currency (the “judgment currency”) other
than United States dollars, you will indemnify each Commitment Party against any
loss incurred by such Commitment Party as a result of any variation as between
(a) the rate of exchange at which the United States dollar amount is converted
into the judgment currency for the purpose of such judgment or order and (b) the
rate of exchange at which such Commitment Party is able to purchase United
States dollars with the amount of the judgment currency actually received by
such Commitment Party. The term “rate of exchange” shall include any premiums
and costs of exchange payable in connection with the purchase of or conversion
into United States dollars.

This Commitment Letter, together with the Fee Letters, embodies the entire
agreement and understanding among the parties hereto and your affiliates with
respect to the Facilities and the Credit Agreement Amendments and supersedes all
prior agreements and understandings relating to the subject matter hereof;
provided that nothing contained in this Commitment Letter shall constitute an
amendment, waiver or other modification of any provision of any Existing Credit
Agreement, which amendment, waiver or other modification may only become
effective in accordance with the terms of such Existing Credit Agreement. No
party has been authorized by the Commitment Parties to make any oral or written
statements that are inconsistent with this Commitment Letter. Neither this
Commitment Letter (including the attachments hereto) nor the Fee Letters may be
amended or any term or provision hereof or thereof waived or modified except by
an instrument in writing signed by each of the parties hereto or thereto, as
applicable.

This Commitment Letter may not be assigned by you (other than, in the case of
any Facility, an assignment to the Borrower or the applicable borrower under a
Replacement Facility, as the

 

16



--------------------------------------------------------------------------------

case may be, of your rights with respect to the commitments of the Initial
Lenders in respect of such Facility) without our prior written consent (and any
purported assignment without such consent will be null and void), is intended to
be solely for the benefit of the parties hereto (and the Indemnified Parties)
and is not intended to confer any benefits upon, or create any rights in favor
of, any person other than the parties hereto (and the Indemnified Parties). Each
Commitment Party may assign its commitment hereunder, in whole or in part, to
any of its affiliates (provided that no such assignment to an affiliate shall
reduce the amount of such Commitment Party’s commitment hereunder) or, subject
to the provisions of Section 2 hereof, to any Lender. No Lead Arranger shall
assign its rights under this Commitment Letter or the Fee Letters as a Lead
Arranger in its capacity as such (other than to one of its affiliates) without
the prior written consent of each of the parties hereto (and any purported
assignment without such consent will be null and void).

Please indicate your acceptance of the terms of this Commitment Letter and the
Fee Letters by returning to us executed counterparts of this Commitment Letter
and the Fee Letters not later than 11:59 p.m. (New York City time) on
November 16, 2014, whereupon the undertakings of the parties under this
Commitment Letter and the Fee Letters shall become effective to the extent and
in the manner provided hereby and thereby. This offer shall terminate if not so
accepted by you at or prior to that time. Thereafter, all commitments and
undertakings of the Commitment Parties hereunder will terminate and expire on
the earliest of (a) the Outside Date (as expressly defined below), (b) the
closing of the Acquisition without the use of any Facility and (c) the
termination of the Merger Agreement in accordance with its terms (such earliest
date being referred to as the “Commitment Termination Date”). As used herein,
the “Outside Date” means 5:00 p.m. (Eastern Time) on September 30, 2015;
provided that if the “Outside Date” (as defined in the Merger Agreement as in
effect on the date hereof) shall have been extended as provided in
Section 8.1(c) of the Merger Agreement (as in effect on the date hereof), then
the Outside Date as used herein shall mean 5:00 p.m. (Eastern Time) on
November 16, 2015).

[The remainder of this page intentionally left blank.]

 

17



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, JPMORGAN CHASE BANK, N.A. By:  

/s/ Philip Mousin

  Name:  

Philip Mousin

  Title:  

Credit Executive

 

J.P. MORGAN SECURITIES LLC By:  

/s/ Thomas D. Cassin

  Name:  

Thomas D. Cassin

  Title:  

Managing Director

 

Signature Page to Fruit Basket Commitment Letter



--------------------------------------------------------------------------------

MIZUHO BANK, LTD. By:  

/s/ Raymond Ventura

  Name:  

Raymond Ventura

  Title:  

Deputy General Manager

 

Signature Page to Fruit Basket Commitment Letter



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ David M. Gillespie

  Name:   David M. Gillespie   Title:   Executive Vice President

 

WELLS FARGO SECURITIES, LLC By:  

/s/ Andrew J. Gamble

  Name:   Andrew J. Gamble   Title:   Managing Director

 

Signature Page to Fruit Basket Commitment Letter



--------------------------------------------------------------------------------

The provisions of this Commitment Letter are accepted and agreed to as of the
date first written above: ACTAVIS PLC By:  

/s/ Stephen Kaufhold

  Name:   Stephen Kaufhold   Title:   Senior Vice President, Treasurer

 

Signature Page to Fruit Basket Commitment Letter



--------------------------------------------------------------------------------

ANNEX I

Project Fruit Basket

Summary of Terms and Conditions

Term Facilities

Capitalized terms not otherwise defined in this Annex I have the same meanings
as specified therefor in the Commitment Letter to which this Annex I is
attached.

 

Borrower:   Actavis Capital S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated under the laws of the
Grand-Duchy of Luxembourg (the “Borrower”) that is an indirect wholly owned
subsidiary of Actavis plc, a public limited company organized under the laws of
Ireland (“Parent”). Guarantors:   Obligations of the Borrower under the Term
Facilities (as hereinafter defined) will be unconditionally, jointly and
severally, guaranteed by (a) Actavis, Inc., a Nevada corporation, (b) Actavis
Funding SCS, a limited partnership (société en commandite simple) organized
under the laws of the Grand-Duchy of Luxembourg (“Funding SCS”), provided that
the guarantee obligations of Funding SCS shall be limited in a customary manner
to be mutually agreed, (c) Warner Chilcott Limited, a Bermuda exempted company
(the “TopCo Guarantor”), and (d) any subsidiary of Parent (other than the
Borrower or a direct subsidiary of Parent, but including, after the Closing
Date, the Acquired Business) that becomes a guarantor after the date of the
Commitment Letter of third party indebtedness of Parent or any subsidiary of
Parent (including, after the Closing Date, the Acquired Business) in an
aggregate principal amount or commitment amount exceeding $350.0 million, other
than, solely in the case of this clause (d), (i) any subsidiary that, on the
Commitment Date, is a borrower or a guarantor under the Existing WC Term Credit
Agreement (or any refinancing thereof) unless such subsidiary is also a
guarantor of (x) the Existing Revolving Credit Agreement (or any refinancing
thereof), (y) the Existing Actavis Term Credit Agreement (or any refinancing
thereof) or (z) any other third party indebtedness of Parent or any subsidiary
in an aggregate principal amount or commitment amount exceeding $350.0 million)
or (ii) in the case of a non-U.S. subsidiary, if such guarantee would give rise
to adverse tax consequences to Parent and its subsidiaries, as reasonably
determined by the TopCo Guarantor. The foregoing guarantor entities are
collectively referred to herein as the “Guarantors”. In the case of any
guarantee required under clause (d) above, such guarantees by any subsidiary
shall be automatically released at such time as such subsidiary no longer
guarantees such other indebtedness (other than as a result of collection on such
guarantee). Administrative Agent:   JPMorgan Chase Bank, N.A. (“JPMCB”) will act
as sole and exclusive administrative agent for the Term Lenders (as hereinafter
defined) (the “Term Administrative Agent”). Co-Syndication Agents:   Mizuho
Bank, Ltd. (“Mizuho”) and Wells Fargo Bank, National Association (“Wells Fargo
Bank”) will act as co-syndication agents for the Term Lenders.

 

Annex I-1



--------------------------------------------------------------------------------

Co-Documentation Agents:   One or more financial institutions selected by the
Term Lead Arrangers (as hereinafter defined) in consultation with Parent and
subject to Parent’s consent (not to be unreasonably withheld or delayed) will
act as co-documentation agents for the Term Facilities. Joint Lead Arrangers and
Joint Bookrunners:   J.P. Morgan Securities LLC, Mizuho and Wells Fargo
Securities, LLC will act as exclusive joint lead arrangers and joint bookrunners
for the Term Facilities (in such capacities, the “Term Lead Arrangers”). Term
Lenders:   JPMCB, Mizuho, Wells Fargo Bank and, subject to Section 2 of the
Commitment Letter, other banks and financial institutions determined by the Term
Lead Arrangers in consultation with Parent (the “Term Lenders”). Term
Facilities:   Senior unsecured term loan facilities consisting of (a) a tranche
of term loans in an original aggregate principal amount of $2.5 billion maturing
three years after the Closing Date (the “Three-Year Tranche”) and (b) a tranche
of term loans in an original aggregate principal amount of $2.5 billion maturing
five years after the Closing Date (the “Five-Year Tranche” and, together with
the Three-Year Tranche, the “Term Facilities”). The entire aggregate principal
amount of the Term Facilities will be available to the Borrower, in an account
of the Borrower in a jurisdiction to be mutually agreed, in one drawing on the
Closing Date, but in no event later than the Commitment Termination Date.
Amounts borrowed under the Term Facilities that are repaid or prepaid may not be
reborrowed. Ranking:   The Term Facilities will be senior unsecured obligations
of the Borrower, the TopCo Guarantor and the other Guarantors and rank pari
passu in right of payment with or senior to all other unsecured obligations of
the Borrower, the TopCo Guarantor and the other Guarantors. Purpose:   The
proceeds of the borrowings under the Term Facilities, together with (a) proceeds
of the Bridge Facility, the Cash Bridge Facility and/or the Notes and/or the
Equity Securities, (b) borrowings under any Replacement Term Facility and
(c) cash on hand of Parent, the Acquired Business and their respective
subsidiaries, shall be used to finance the cash portion of the consideration for
the Acquisition payable under the Merger Agreement, the Refinancing and the
costs and expenses relating to the Transactions. Post-Closing Restructuring:  
Parent and its subsidiaries may consummate any intercompany transaction that
does not result in a change of jurisdiction of the Borrower or release the TopCo
Guarantor, Actavis, Inc. or Funding SCS as a Guarantor (all such transactions,
collectively, the “Post-Closing Restructuring”). Interest Rates:   The interest
rates per annum applicable to the Term Facilities will be, at the option of the
Borrower (a) LIBOR plus the Applicable Margin (determined as hereinafter set
forth) or (b) the Base Rate plus the Applicable Margin.

 

Annex I-2



--------------------------------------------------------------------------------

  The Borrower may elect interest periods of one, two, three or six months (or,
if agreed to by all the applicable Term Lenders, a period of shorter than one
month) for LIBOR loans. Interest shall be payable at the end of the selected
interest period, but no less frequently than quarterly.  

“LIBOR” means the London Interbank Offered Rate as administered by the ICE
Benchmark Administration (but in no event less than zero), adjusted for
statutory reserve requirements, if any.

 

“Base Rate” means the highest of (a) the Term Administrative Agent’s Prime Rate,
(b) the Federal Funds Effective Rate (but in no event less than zero) plus 1/2
of 1.00% and (c) LIBOR from time to time for an interest period of one month
plus 1.00%.

  During the continuance of a payment default, interest will accrue on the
principal of any loan under any Term Facility at a rate of 200 basis points in
excess of the rate otherwise applicable to the outstanding loans under such Term
Facility (except that, in the case of a payment default other than on principal,
default interest will accrue on the amount in default at a rate of 200 basis
points in excess of the rate otherwise applicable to Base Rate loans under the
applicable Term Facility), and will be payable on demand. Applicable Margin:  
The Applicable Margin for LIBOR loans under the Three-Year Tranche and the
Five-Year Tranche shall be the basis points per annum set forth in the
applicable table below opposite Parent’s long-term senior unsecured, non-credit
enhanced debt rating or, if none, the issuer rating or corporate credit rating
of Parent, in each case, by Standard & Poor’s Financial Services LLC (“S&P”) and
Moody’s Investors Service, Inc. (“Moody’s”) and after giving effect to the
Transactions (the “Ratings”). In the event of a single-level split between the
Ratings, the higher Rating shall apply, and in the event of a multi-level split
between the Ratings, the Rating that is the midpoint between the two Ratings,
or, if there is no such midpoint, the Rating that is one level lower than the
higher Rating, shall apply. If either S&P or Moody’s does not have in effect a
Rating, then the Rating assigned by the other rating agency shall be used. In
the event that no Ratings are maintained for a reason other than such rating
agency ceasing to be in the business of rating corporate debt obligations, the
highest pricing in the grid shall apply. The Applicable Margin for Base Rate
loans shall be 100 basis points less than the Applicable Margin for LIBOR loans.

 

Annex I-3



--------------------------------------------------------------------------------

Three-Year Tranche    Debt Rating    Applicable Margin for LIBOR loans  

³ A-/A3

     100.0 bps   

BBB+/Baa1

     112.5 bps   

BBB/Baa2

     125.0 bps   

BBB-/Baa3

     150.0 bps   

BB+/Ba1

     175.0 bps   

£ BB/Ba2

     200.0 bps    Five-Year Tranche    Debt Rating    Applicable Margin for
LIBOR loans  

³ A-/A3

     112.5 bps   

BBB+/Baa1

     125.0 bps   

BBB/Baa2

     137.5 bps   

BBB-/Baa3

     162.5 bps   

BB+/Ba1

     187.5 bps   

£ BB/Ba2

     225.0 bps   

 

  If the rating system of Moody’s or S&P shall change or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
Parent and the Term Lenders under the Three-Year Tranche or the Five-Year
Tranche, as applicable, shall negotiate in good faith to amend the Applicable
Margin to reflect such changed rating system (including, in such case, an
amendment to replace Moody’s or S&P, as applicable, with another rating agency)
or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Margin shall be determined
by reference to the rating most recently in effect prior to such change or
cessation. Calculation of Interest and Fees:   Other than calculations in
respect of interest at the Base Rate when Base Rate is determined by reference
to the Prime Rate (which shall be made on the basis of actual number of days
elapsed in a 365/366-day year), all calculations of interest and fees shall be
made on the basis of actual number of days elapsed in a 360-day year. Cost and
Yield Protection:   The Credit Documentation will contain customary cost and
yield protection provisions that are substantially identical to those contained
in the Existing Actavis Term Credit Agreement (including with respect to the
Dodd-Frank Act and the Basel III Accord), but updated for current market
practice and in any event including (a) a customary provision that no Lender may
request any compensation for increased costs unless it shall be the general
policy or practice of such Lender to seek compensation from other similarly
situated borrowers with respect to its similarly affected loans under agreements
with such borrowers having similar provisions and (b) customary VAT provisions.
Maturity:  

Three-Year Tranche. Three years after the Closing Date.

 

Five-Year Tranche. Five years after the Closing Date.

Scheduled Amortization:   Three-Year Tranche. None.

 

Annex I-4



--------------------------------------------------------------------------------

  Five-Year Tranche. Loans under the Five-Year Tranche will be subject to
quarterly amortization of principal equal to 2.50% of the original aggregate
principal amount thereof, with the balance payable on the maturity date of the
Five-Year Tranche. Optional Prepayments and Commitment Reductions:   Each Term
Facility may be prepaid at any time in whole or in part without premium or
penalty, upon written notice at the option of the Borrower, except that any
prepayment of LIBOR loans other than at the end of the applicable interest
periods therefor shall be made with reimbursement for any funding losses and
redeployment costs of the applicable Term Lenders resulting therefrom. Each
optional prepayment of the Five-Year Tranche shall be applied to scheduled
amortization thereunder as directed by the Borrower (or, in the absence of
direction from the Borrower, in the direct order of maturity). The unutilized
portion of any commitments under each Term Facility may be reduced permanently
or terminated by the Borrower at any time without penalty. Mandatory
Prepayments:   None. Conditions Precedent:  

The borrowing under the Term Facilities on the Closing Date will be subject only
to the conditions precedent expressly set forth in Section 5 of the Commitment
Letter, including by reference to Annex III to the Commitment Letter, subject to
the Certain Funds Provision.

 

The Credit Documentation for the Term Facilities shall contain terms regarding
the pre-funding of the Term Facilities by the Term Lenders to the Term
Administrative Agent on a date that is up to three business days prior to the
Closing Date (the “Pre-Funding Date”) that are substantially identical to those
set forth in Article II of the Existing Actavis Term Credit Agreement, subject
to such mechanical modifications thereto as may be reasonably requested by the
Term Administrative Agent; provided that (a) whether or not the Closing Date
occurs, the pre-funded amounts shall accrue interest at the per annum rate
applicable to Base Rate loans under the applicable Term Facility (and the
Borrower shall be irrevocably obligated to pay such amounts to the Term Lenders)
and (b) loans made on the Closing Date shall initially be Base Rate loans. For
the avoidance of doubt, the conditions in Section 5 of the Commitment Letter,
including by reference to Annex III to the Commitment Letter, shall not be
conditions to the funding of the Term Facilities to the Term Administrative
Agent on the Pre-Funding Date.

Credit Documentation:   The Credit Documentation shall be negotiated in good
faith, shall contain terms and conditions set forth in this Term Facilities
Summary of Terms and the Commitment Letter and, to the extent not provided in
this Term Facilities Summary of Terms or the Commitment Letter, (a) shall be
substantially identical to the Existing Actavis Term Credit Agreement (as in
effect on the Commitment Date, but after giving effect to the Credit Agreement
Amendments applicable thereto), with such changes to the terms in the Existing
Actavis Term Credit

 

Annex I-5



--------------------------------------------------------------------------------

  Agreement as may be (i) mutually agreed, taking into account the operational
requirements of Parent and its subsidiaries in light of their capital structure,
size and business practices or (ii) reasonably requested by the Term
Administrative Agent to reflect its customary agency and mechanical provisions.
It is understood and agreed that the Credit Documentation shall contain only
those payments, conditions to borrowing, representations, warranties, covenants
and events of default as are expressly set forth or referred to in this Term
Facilities Summary of Terms. The foregoing provisions of this paragraph are
referenced herein as the “Documentation Principles”. Representations and
Warranties:   The Credit Documentation will contain representations and
warranties that are only made as of the Closing Date (after giving effect to the
Acquisition and the other Transactions), which will be substantially identical
to those set forth in the Existing Actavis Term Credit Agreement (including
defined terms used therein), subject to the Documentation Principles, provided
that (a) the representation relating to non-contravention of the organizational
documents shall not be qualified by materiality, (b) the Credit Documentation
will include (i) a representation identifying the primary obligors and
guarantors in respect of any third party indebtedness for borrowed money
(including notes and bonds) of Parent or its subsidiaries in an aggregate
principal amount or commitment amount exceeding $200.0 million as of the date of
the Credit Documentation, (ii) a customary representation relating to historical
and pro forma financial statements, (iii) a customary representation regarding
compliance with OFAC and other sanctions laws, in the form attached as Exhibit A
to this Term Facilities Summary of Terms, and (iv) in the case of the Borrower
and any Guarantor organized other than under the laws of the United States,
customary representations relating to choice of law provisions, no immunity,
proper form of the Credit Documentation for enforceability and no recordation
requirements with respect to the Credit Documentation and (c) in each case where
there are exceptions to the representations and warranties based on disclosures
in public filings, a corresponding reference to the public filings of the
Acquired Business shall be added. All exceptions to representations and
warranties based on disclosures in public filings, whether by Parent, the
Acquired Business or any other subsidiary of Parent, shall (A) exclude
disclosure in “Risk Factor” or “Forward-Looking Statements” sections or any
forward-looking statements or similar statements included in other sections of
public filings and (B) unless otherwise agreed by the Term Lead Arrangers, only
include disclosures in public filings made and publicly available prior to the
date of the Commitment Letter.   For purposes of the Credit Documentation,
“Material Subsidiary” shall mean (a) the Borrower and each subsidiary that is,
or is required to be, a Guarantor and (b) each other subsidiary of Parent (i)
the total assets of which (determined on a consolidated basis for such
subsidiary and its subsidiaries) equal or exceed 5% of the consolidated total
assets of Parent or (ii) the revenues of which (determined on a consolidated
basis for such subsidiary and its subsidiaries) equal or exceed 5% of the total

 

Annex I-6



--------------------------------------------------------------------------------

  revenues of Parent and its subsidiaries on a consolidated basis, in each case
as of the last day of or for the most recently ended period of four consecutive
fiscal quarters of Parent; provided that if as of the last day of or for any
such period the combined total assets or combined revenues of all subsidiaries
that under clauses (i) and (ii) above would not constitute Material Subsidiaries
shall have exceeded 10.0% of the consolidated total assets of Parent or 10.0% of
the total revenues of Parent and its subsidiaries on a consolidated basis, then
one or more of such excluded subsidiaries shall for all purposes of the Credit
Documentation be deemed to be Material Subsidiaries in descending order based on
the amounts (determined on a consolidated basis for such subsidiary and its
subsidiaries) of their total assets or revenues, as the case may be, until such
excess shall have been eliminated. For purposes of making calculations under
this definition, commencing after the consummation of the Transactions on the
Closing Date, the consolidated total assets of Parent and the total revenues of
Parent and its subsidiaries on a consolidated basis as of any date prior to, or
for any period that commenced prior to, the Closing Date shall be determined on
a pro forma basis to give effect to the Acquisition and the other transactions
to occur on the Closing Date. Affirmative Covenants:   The Credit Documentation
will contain affirmative covenants that are applicable only after the Closing
Date, which will be substantially identical to those set forth in the Existing
Actavis Term Credit Agreement (including defined terms used therein), subject to
the Documentation Principles; provided that the maintenance of existence
covenant shall apply from the date of execution of the Credit Documentation.
Negative Covenants:  

The Credit Documentation will contain negative covenants that are applicable
only after the Closing Date, which will be substantially identical to those set
forth in the Existing Actavis Term Credit Agreement (including defined terms
used therein), subject to the Documentation Principles; provided that (a) the
Credit Documentation will not permit updating of debt and lien schedules after
the date of execution of the Credit Documentation except pursuant to an
amendment, (b) the fundamental changes covenant shall also apply to the Borrower
(and shall require the Borrower, or its permitted successor, to maintain its
existence as a corporate entity organized under the laws of Luxembourg or the
United States) and the Guarantors (and shall be in effect from the date of
execution of the Credit Documentation), (c) the restricted payments and
investment covenants shall be modified to clarify that the “no event of default”
requirement thereunder is to be determined on a pro forma basis after giving
effect to the applicable transaction and (d) the passive holding company
covenant will be modified as set forth below.

 

The Credit Documentation will contain a covenant that provides that Parent and
each subsidiary of Parent that, directly or indirectly through other
subsidiaries of Parent, owns any equity interests in the TopCo Guarantor (Parent
and each such subsidiary of Parent, the “Passive

 

Annex I-7



--------------------------------------------------------------------------------

 

Holding Companies”) will not conduct, transact or otherwise engage in any active
trade or business or operations other than through a subsidiary of the TopCo
Guarantor, and will not own any intellectual property, any operating assets or
any other assets that are material to the operations of Parent and its
subsidiaries, taken as a whole; provided that the foregoing will not prohibit
any Passive Holding Company from the following: (a) ownership of equity
interests in the TopCo Guarantor or in one or more subsidiaries of Parent that
are Passive Holding Companies, (b) the maintenance of its legal existence and,
with respect to Parent, status as a public company (including the ability to
incur fees, costs and expenses relating to such maintenance), (c) the
performance of its obligations with respect to the Merger Agreement, the
Facilities, any other indebtedness in respect of which it is an obligor and any
other agreement to which it is a party, (d) with respect to Parent, any offering
of its common stock or any mandatorily redeemable preferred stock or any other
equity or equity-linked security, (e) the making of restricted payments, (f) the
incurrence of indebtedness, (g) making contributions to (or other equity
investments in) the capital of its direct subsidiaries (which shall be Passive
Holding Companies or the TopCo Guarantor), (h) creation of, and ownership of the
equity interests in, any newly formed subsidiary with de minimis capitalization
that is formed solely for the purpose of consummating an acquisition by Parent
(solely to the extent that, within a period of time to be mutually agreed, such
newly formed subsidiary mergers with and into target and the survivor thereof
becomes a subsidiary of the TopCo Guarantor), (i) guaranteeing the obligations
of its subsidiaries, (j) participating in tax, accounting and other
administrative matters as a member or parent of the consolidated group, (k)
holding any cash or cash equivalents (including cash and cash equivalents
received in connection with restricted payments) and of any other assets on a
temporary basis that are in the process of being transferred through such
Passive Holding Company as part of a downstream contribution or an upstream
distribution or other upstream payment (e.g., a spin-off of assets),
(l) providing indemnification to officers and directors, (m) disposing of assets
that are permitted to be held by it and (n) activities incidental to the
businesses or activities described above.

 

For the avoidance of doubt, the Credit Documentation shall clarify that (a)
Parent is subject to each of the negative covenants (other than the debt
covenant), (b) the TopCo Guarantor is subject to each of the negative covenants
(other than the passive holding company covenant), (c) the Borrower is subject
to each of the negative covenants (other than the passive holding company
covenant), (d) each other subsidiary of Parent is subject to each of the
negative covenants (other than, in the case of any subsidiary that is not a
guarantor under the Term Facilities, the fundamental changes covenant) and (e)
any subsidiary of Parent that, directly or indirectly, owns any equity interests
in the TopCo Guarantor shall also be subject to the passive holding company
covenant.

 

Annex I-8



--------------------------------------------------------------------------------

Financial Covenants:   Applicable only after the Closing Date and limited to a
maximum ratio of Consolidated Total Debt (to be defined and consistent with the
Documentation Principles) to Consolidated EBITDA (to be defined and consistent
with the Documentation Principles) with a starting level to be mutually agreed
based on a 20.0% cushion to projected Consolidated EBITDA, calculated on a pro
forma basis for the Transactions, for the period of four consecutive fiscal
quarters ending at the end of the first full fiscal quarter following the
Closing Date (but in any event not to exceed 5.25:1.00), with annual step downs
to be mutually agreed to 3.50:1.00.   The financial covenant will be calculated
on a consolidated basis and as of the last day of each consecutive four fiscal
quarter period. Calculations will be made on a pro forma basis for material
acquisitions and material dispositions in a manner consistent with the
Documentation Principles. Events of Default:   The Credit Documentation will
contain events of default that are substantially identical to those set forth in
the Existing Actavis Term Credit Agreement (including defined terms used
therein), subject to the Documentation Principles; provided that the definition
of Change of Control shall be modified to provide that (a) the Borrower must
remain an indirect wholly owned subsidiary of Parent and the TopCo Guarantor and
(b) the TopCo Guarantor must remain an indirect wholly owned subsidiary of
Parent. Clean-up Period:   If a matter or circumstance exists on the Closing
Date that constitutes a breach of the representations and warranties or a breach
of the covenants or a potential or actual event of default, such matter or
circumstance will not, during the five-day period following the Closing Date,
constitute an event of default; provided that (a) such matter or circumstance
does not constitute a Major Default (to be defined and consistent with the
Documentation Principles) or a default or an event of default incapable of being
cured, (b) reasonable steps are being taken to cure such matter or circumstance
and (c) such potential or actual event of default is cured or otherwise ceases
to exist no later than the fifth day following the Closing Date. For the
avoidance of doubt, nothing in this section shall affect the Conditions
Precedent set forth above. Assignments and Participations:   The Credit
Documentation will contain assignment and participation provisions that are
substantially identical to those set forth in the Existing Actavis Term Credit
Agreement, subject to the Documentation Principles; provided that (a) the
Borrower and the Guarantors will not be permitted to assign or delegate their
rights or obligations in respect of the Term Facilities without the prior
written consent of each Term Lender (except in connection with a transaction
permitted by the fundamental changes covenant) and (b) assignments of
commitments made at any time prior to the initial funding under the Term
Facilities shall be made in accordance with Section 2 of the Commitment Letter.

 

Annex I-9



--------------------------------------------------------------------------------

Waivers and Amendments:   The Credit Documentation will contain amendment and
waiver provisions that are substantially identical to those contained in the
Existing Actavis Term Credit Agreement, subject to the Documentation Principles;
provided that the Credit Documentation will provide that (a) any amendment or
waiver that by its terms adversely affects the rights of Term Lenders under any
Term Facility differently than those under the other Term Facility would not be
effective without the approval of holders of more than 50% of such first Term
Facility and (b) any amendment or waiver that by its terms adversely affects the
rights or duties of Term Lenders under one Term Facility but not the other Term
Facility will only require the approval of holders of more than 50% of such
first Term Facility. Defaulting Lenders:   The Credit Documentation shall
include customary “defaulting lender” provisions that are substantially
identical to those set forth in the Existing Actavis Term Credit Agreement,
subject to the Documentation Principles. Indemnification:   Parent shall (or
shall cause one of its indirect subsidiaries to), and the TopCo Guarantor and
the Borrower shall, indemnify and hold harmless the Term Administrative Agent,
the Term Lead Arrangers, each Term Lender and each of their affiliates, and
their respective officers, directors, employees, agents, advisors and other
representatives and the successors and assigns of each of the foregoing from and
against, and hold each harmless from, all losses, liabilities, claims, damages
or expenses arising out of or relating to the Transactions, the Credit
Documentation, the Facilities, the Borrower’s use of loan proceeds or the
commitments, including reasonable fees, disbursements and other charges of
counsel (which shall be limited to one counsel and, if deemed necessary by the
indemnified parties, one local counsel in each appropriate jurisdiction and,
solely in the case of an actual or perceived conflict of interest, one
additional counsel (and one additional local counsel in each such jurisdiction)
to all affected indemnified persons, taken as a whole), unless such losses,
claims, damages, liabilities or expenses are found by a final, non-appealable
judgment of a court of competent jurisdiction (i) to arise from the gross
negligence, willful misconduct or bad faith of the applicable indemnified person
or any of such indemnified person’s Related Indemnified Parties or (ii) to
result from a claim brought by Parent, the TopCo Guarantor or the Borrower
against the applicable indemnified person for a material breach in bad faith of
such indemnified person’s obligations under the Credit Documentation. Expenses:
  Parent shall (or shall cause one of its indirect subsidiaries to), and the
TopCo Guarantor and the Borrower shall, pay (a) all reasonable and documented
out-of-pocket expenses of the Term Administrative Agent, the Term Lead Arrangers
and their respective affiliates associated with the structuring, arrangement,
syndication, preparation, execution, delivery and administration of the Term
Facilities and any amendment or waiver with respect thereto (including the
reasonable and documented fees, disbursements and other charges of counsel,
which shall be limited to the counsel identified below and one local counsel in

 

Annex I-10



--------------------------------------------------------------------------------

  each of Ireland, Luxembourg and, if deemed reasonably necessary by the Term
Administrative Agent or the Term Lead Arrangers, each jurisdiction of
organization of any other guarantor) and (b) all reasonable and documented
out-of-pocket expenses of the Term Administrative Agent, the Term Lead Arrangers
and the Term Lenders (including the reasonable fees, disbursements and other
charges of counsel, which shall be limited to one counsel and one local counsel
in each of Ireland, Luxembourg and, if deemed reasonably necessary by the Term
Administrative Agent, the Term Lead Arrangers or the Term Lenders, each
jurisdiction of organization of any other guarantor (and, solely in the case of
an actual or perceived conflict of interest, one additional counsel (and one
additional local counsel in each such jurisdiction) to each group of affected
parties that are similarly situated, taken as a whole) in connection with the
enforcement of the Term Facilities. Governing Law:   New York; provided,
however, that (a) the interpretation of the definition of Company Material
Adverse Effect (as defined in the Merger Agreement) and whether or not a Company
Material Adverse Effect has occurred, (b) the determination of the accuracy of
any Merger Agreement Representations and whether as a result of any inaccuracy
thereof Parent (or its affiliates) have the right to terminate Parent’s (or
their) obligations under the Merger Agreement, or to decline to consummate the
Transactions (as defined in the Merger Agreement) pursuant to the Merger
Agreement, and (c) the determination of whether the Transactions (as defined in
the Merger Agreement) have been consummated in accordance with the terms of the
Merger Agreement, in each case, shall be governed by, and construed and
interpreted solely in accordance with, the laws of the State of Delaware,
without regard to any other principles of conflicts of law. Counsel to the Term
Lead Arrangers and the Term Administrative Agent:   Cravath, Swaine & Moore LLP.
Miscellaneous:   Each of the parties shall waive its right to a trial by jury
and submit to exclusive New York jurisdiction.

 

Annex I-11



--------------------------------------------------------------------------------

EXHIBIT A TO

ANNEX I

OFAC and Sanctions Representations

OFAC. (a) None of Ultimate Parent, the Borrower or any Guarantor (or any officer
or director of Ultimate Parent, the Borrower or any Guarantor), or any other
Subsidiary, is a Sanctioned Person.

(b) The Borrower represents and covenants that no Loan, nor the proceeds from
any Loan, has been or will be lent, contributed, provided or otherwise made
available for the purpose of funding any activity or business in any Sanctioned
Country or for the purpose of funding any activity or business of or with any
Sanctioned Person, or in any other manner, in each case as will result in any
violation by any Lender, any Arranger or the Administrative Agent of any
Sanctions.

Related Definitions

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Sanctioned Country” means, at any time, a country or territory that is the
subject or target of any Sanctions that broadly prohibit dealings with that
country or territory (at the time of this Agreement, Cuba, Iran, North Korea,
Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person whose name appears on the
list of Specially Designated Nationals and Blocked Persons published by the
Office of Foreign Assets Control of the U.S. Department of Treasury, (b) any
Person listed in any Sanctions-related list of designated Persons maintained by
the European Union or any EU member state, (c) any Person located, organized or
resident in a Sanctioned Country or (d) any Person owned or controlled by any
such Person or Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the OFAC, or (b) the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom.

 

Exhibit A to Annex I



--------------------------------------------------------------------------------

ANNEX II

Project Fruit Basket

Summary of Terms and Conditions

Bridge Facilities

Capitalized terms not otherwise defined in this Annex II have the same meanings
as specified therefor in the Commitment Letter to which this Annex II is
attached.

 

Borrower:   Actavis Capital S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated under the laws of the
Grand-Duchy of Luxembourg (the “Borrower”) that is an indirect wholly owned
subsidiary of Actavis plc, a public limited company organized under the laws of
Ireland (“Parent”). Guarantors:   Obligations of the Borrower under the Bridge
Facility and the Cash Bridge Facility (each such term as hereinafter defined)
will be unconditionally, jointly and severally, guaranteed by (a) Actavis, Inc.,
a Nevada corporation, (b) Actavis Funding SCS, a limited partnership (société en
commandite simple) organized under the laws of the Grand-Duchy of Luxembourg
(“Funding SCS”), provided that the guarantee obligations of Funding SCS shall be
limited in a customary manner to be mutually agreed, (c) Warner Chilcott
Limited, a Bermuda exempted company (the “TopCo Guarantor”), and (d) any
subsidiary of Parent (other than the Borrower or a direct subsidiary of Parent,
but including, after the Closing Date, the Acquired Business) that becomes a
guarantor after the date of the Commitment Letter of third party indebtedness of
Parent or any subsidiary of Parent (including, after the Closing Date, the
Acquired Business) in an aggregate principal amount or commitment amount
exceeding $350.0 million, other than, solely in the case of this clause (d), (i)
any subsidiary that, on the Commitment Date, is a borrower or a guarantor under
the Existing WC Term Credit Agreement (or any refinancing thereof) unless such
subsidiary is also a guarantor of (x) the Existing Revolving Credit Agreement
(or any refinancing thereof), (y) the Existing Actavis Term Credit Agreement (or
any refinancing thereof) or (z) any other third party indebtedness of Parent or
any subsidiary in an aggregate principal amount or commitment amount exceeding
$350.0 million) or (ii) in the case of a non-U.S. subsidiary, if such guarantee
would give rise to adverse tax consequences to Parent and its subsidiaries, as
reasonably determined by the TopCo Guarantor. The foregoing guarantor entities
are collectively referred to herein as the “Guarantors”. In the case of any
guarantee required under clause (d) above, such guarantees by any subsidiary
shall be automatically released at such time as such subsidiary no longer
guarantees such other indebtedness (other than as a result of collection on such
guarantee). Administrative Agent:   JPMorgan Chase Bank, N.A. (“JPMCB”) will act
as sole and exclusive administrative agent for the Bridge Lenders (as
hereinafter defined) (the “Bridge Administrative Agent”). Co-Syndication Agents:
  Mizuho Bank, Ltd. (“Mizuho”) and Wells Fargo Bank, National Association
(“Wells Fargo Bank”) will act as co-syndication agents for the Bridge Lenders.

 

Annex II-1



--------------------------------------------------------------------------------

Co-Documentation Agents:   One or more financial institutions selected by the
Bridge Lead Arrangers (as hereinafter defined) in consultation with Parent and
subject to Parent’s consent (not to be unreasonably withheld or delayed) will
act as co-documentation agents for the Bridge Facility and the Cash Bridge
Facility. Joint Lead Arrangers and Joint Bookrunners:   J.P. Morgan Securities
LLC, Mizuho and Wells Fargo Securities, LLC will act as exclusive joint lead
arrangers and joint bookrunners for the Bridge Facility and the Cash Bridge
Facility (in such capacities, the “Bridge Lead Arrangers”). Bridge Lenders:  
JPMCB, Mizuho and Wells Fargo Bank (the “Initial Bridge Lenders”) and, subject
to Section 2 of the Commitment Letter, other financial institutions determined
by the Bridge Lead Arrangers in consultation with Parent (the “Bridge Lenders”).
Bridge Facility:  

An aggregate principal amount of $36.4 billion of senior unsecured bridge loans
(the “Bridge Loans” or the “Bridge Facility”), less (a) (i) the aggregate amount
of gross cash proceeds of any Notes issued in any Notes Offering or any Equity
Securities issued in any Equity Offering, in each case, so issued after the
Commitment Date and on or prior to the Closing Date (which amount will be
allocated first to reduce Tranche B of the Bridge Facility, with any amount
remaining after Tranche B shall have been reduced to $0 being allocated to
reduce Tranche A of the Bridge Facility) and (ii) the aggregate amount of
commitments in respect of the Term Facilities on the date the Credit
Documentation in respect thereof becomes effective in accordance with its terms
(which amount will be allocated first to reduce Tranche A of the Bridge
Facility, with any amount remaining after Tranche A shall have been reduced to
$0 being allocated to reduce Tranche B of the Bridge Facility) and (b) without
duplication of clause (a) above, all reductions pursuant to the “Mandatory
Prepayments and Commitment Reductions” section below. The Bridge Loans will be
available to the Borrower, in an account of the Borrower in a jurisdiction to be
mutually agreed, in one drawing on the Closing Date, but in no event later than
the Commitment Termination Date. Amounts borrowed under the Bridge Facility that
are repaid or prepaid may not be reborrowed.

 

The Bridge Facility will consist of two tranches (each, a “Tranche”), the terms
of which will be identical except as otherwise provided herein:

      (a) Tranche A in the amount of $5.0 billion; and       (b) Tranche B in
the amount of $31.4 billion.   Borrowings under the Bridge Facility shall be
made ratably between the Tranches. Cash Bridge Facility:   An aggregate
principal amount of $4.698 billion of senior unsecured cash bridge loans (the
“Cash Bridge Loans” or the “Cash Bridge

 

Annex II-2



--------------------------------------------------------------------------------

  Facility”) maturing 60 days after the Closing Date. The Cash Bridge Loans will
be available to the Borrower, in an account of the Borrower in a jurisdiction to
be mutually agreed, in one drawing on the Closing Date, but in no event later
than the Commitment Termination Date. Amounts borrowed under the Cash Bridge
Facility that are repaid or prepaid may not be reborrowed. Ranking:   The Bridge
Loans and the Cash Bridge Loans will be senior unsecured obligations of the
Borrower, the TopCo Guarantor and the other Guarantors and rank pari passu in
right of payment with or senior to all other unsecured obligations of the
Borrower, the TopCo Guarantor and the other Guarantors. Purpose:   The proceeds
of the Bridge Loans and the Cash Bridge Loans, together with (a) proceeds of the
Term Facilities and/or the Notes and/or Equity Securities, (b) borrowings under
any Replacement Term Facility and (c) cash on hand of Parent, the Acquired
Business and their respective subsidiaries, shall be used to finance the cash
portion of the consideration for the Acquisition payable under the Merger
Agreement, the Refinancing and the costs and expenses relating to the
Transactions. Interest Rates:   The interest rates per annum applicable to the
Bridge Facility and the Cash Bridge Facility will be, at the option of the
Borrower, (a) LIBOR plus the Applicable Margin (determined as hereinafter set
forth) or (b) the Base Rate plus the Applicable Margin.   The Borrower may elect
interest periods of one month or, in the case of the Bridge Facility, two or
three months (or, if agreed to by all the applicable Bridge Lenders, a period of
shorter than one month) for LIBOR loans. Interest shall be payable at the end of
the selected interest period, but no less frequently than quarterly.  

“LIBOR” means the London Interbank Offered Rate as administered by the ICE
Benchmark Administration (but in no event less than zero), adjusted for
statutory reserve requirements, if any.

 

“Base Rate” means the highest of (a) the Bridge Administrative Agent’s Prime
Rate, (b) the Federal Funds Effective Rate (but in no event less than zero) plus
1/2 of 1.00% and (c) LIBOR from time to time for an interest period of one month
plus 1.00%.

  During the continuance of a payment default, interest will accrue on the
principal of any loan under the Bridge Facility or the Cash Bridge Facility at a
rate of 200 basis points in excess of the rate otherwise applicable to the
outstanding loans thereunder (except that, in the case of a payment default
other than on principal, default interest will accrue on the amount in default
at a rate of 200 basis points in excess of the rate otherwise applicable to Base
Rate loans under the Bridge Facility or the Cash Bridge Facility, as
applicable), and will be payable on demand.

 

Annex II-3



--------------------------------------------------------------------------------

Applicable Margin:   The Applicable Margin for LIBOR loans under the Bridge
Facility and the Cash Bridge Facility shall be the basis points per annum set
forth in the applicable table below for the period opposite Parent’s long-term
senior unsecured, non-credit enhanced debt rating or, if none, the issuer rating
or corporate credit rating of Parent, in each case, by Standard & Poor’s
Financial Services LLC (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”)
and after giving effect to the Transactions (the “Ratings”). In the event of a
single-level split between the Ratings, the higher Rating shall apply, and in
the event of a multi-level split between the Ratings, the Rating that is the
midpoint between the two Ratings, or, if there is no such midpoint, the Rating
that is one level lower than the higher Rating, shall apply. If either S&P or
Moody’s does not have in effect a Rating, then the Rating assigned by the other
rating agency shall be used. In the event that no Ratings are maintained for a
reason other than such rating agency ceasing to be in the business of rating
corporate debt obligations, the highest pricing in the grid shall apply. The
Applicable Margin for Base Rate loans shall be 100 basis points less than the
Applicable Margin for LIBOR loans.

 

Bridge Facility    Debt Rating    Applicable Margin for LIBOR loans        On
the
Closing Date      90 days after
the Closing
Date      180 days
after the
Closing
Date      270 days
after the
Closing Date  

³ A-/A3

     100.0 bps         150.0 bps         200.0 bps         250.0 bps   

BBB+/Baa1

     112.5 bps         162.5 bps         212.5 bps         262.5 bps   

BBB/Baa2

     125.0 bps         175.0 bps         225.0 bps         275.0 bps   

BBB-/Baa3

     150.0 bps         200.0 bps         250.0 bps         300.0 bps   

BB+/Ba1

     175.0 bps         225.0 bps         275.0 bps         325.0 bps   

£ BB/Ba2

     200.0 bps         250.0 bps         300.0 bps         350.0 bps   

 

Cash Bridge Facility    Debt Rating    Applicable Margin for LIBOR loans  

³ A-/A3

     100.0 bps   

BBB+/Baa1

     112.5 bps   

BBB/Baa2

     125.0 bps   

BBB-/Baa3

     150.0 bps   

BB+/Ba1

     175.0 bps   

£ BB/Ba2

     200.0 bps   

 

  If the rating system of Moody’s or S&P shall change or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
Parent and the Bridge Lenders under the Bridge Facility or under the Cash Bridge
Facility, as applicable, shall negotiate in good faith to amend the Applicable
Margin to reflect such changed rating system (including, in such case, an
amendment to replace Moody’s or S&P, as applicable, with another rating agency)
or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Margin shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.

 

Annex II-4



--------------------------------------------------------------------------------

Duration Fees:   The Borrower shall pay to the Bridge Administrative Agent, for
the ratable benefit of the Bridge Lenders under the Bridge Facility, a duration
fee in amounts equal to the percentage, as determined in accordance with the
grid below, of the aggregate principal amount of the Bridge Loans outstanding at
the close of business on each date set forth in the grid below, payable on each
such date:

 

             Date    (%)    

90th day after the Closing Date

     0.50 %   

180th day after the Closing Date

     1.00 %   

270th day after the Closing Date

     1.50 %   

 

Calculation of Interest and Fees:   Other than calculations in respect of
interest at the Base Rate when Base Rate is determined by reference to the Prime
Rate (which shall be made on the basis of actual number of days elapsed in a
365/366 day year), all calculations of interest and fees shall be made on the
basis of actual number of days elapsed in a 360- day year. Cost and Yield
Protection:   Same as the Term Facilities. Maturity:  

Bridge Facility. The date that is 364 days after the Closing Date.

 

Cash Bridge Facility. The date that is 60 days after the Closing Date.

Scheduled Amortization:   None. Optional Prepayments and Commitment Reductions:
 

The Bridge Loans and the Cash Bridge Loans may be prepaid at any time in whole
or in part without premium or penalty, upon written notice at the option of the
Borrower, except that any prepayment of LIBOR loans other than at the end of the
applicable interest periods therefor shall be made with reimbursement for any
funding losses and redeployment costs of the applicable Bridge Lenders resulting
therefrom. Voluntary prepayments of the Bridge Facility shall be applied ratably
to Tranche A and Tranche B thereunder.

 

The unutilized portion of any commitments under the Bridge Facility or the Cash
Bridge Facility may be reduced permanently or terminated by the Borrower at any
time without penalty. Voluntary commitment reductions under the Bridge Facility
shall be applied ratably to the commitments in respect of Tranche A and Tranche
B thereunder.

Mandatory Prepayments and Commitment Reductions:  

The Borrower shall prepay the Bridge Loans and, prior to the Closing Date, the
commitments under the Bridge Facility shall be automatically reduced, in an
aggregate amount equal to:

 

(a) 100% of all net after-tax cash proceeds from non-ordinary course sales or
other dispositions of property and assets (but excluding any casualty losses) of
Parent or any of its subsidiaries after the Commitment Date, including sales or
issuances of equity interests in any subsidiary of Parent, in each case to third
parties, by subsidiaries of

 

Annex II-5



--------------------------------------------------------------------------------

 

Parent, but excluding (i) sales of inventory or factoring of accounts receivable
in the ordinary course of business, (ii) net cash after-tax proceeds from other
sales of property or assets to the extent the repatriation of the proceeds of
such sales, or otherwise using the proceeds of such a sale to repay the Bridge
Loans, would result in adverse tax consequences to Parent and its subsidiaries,
as reasonably determined by the Borrower, provided that the amount excluded
pursuant to this clause (ii) may not exceed $300.0 million in the aggregate, and
(iii) after the execution and delivery of the Credit Documentation, other
exceptions to be agreed in the Credit Documentation, in each case subject to
customary right to reinvest such proceeds, and/or enter into a commitment to
reinvest, within 180 days of receipt thereof;

 

(b) 100% of all net cash proceeds from the issuance or incurrence after the
Commitment Date of any debt for borrowed money by Parent or any of its
subsidiaries, whether pursuant to a public offering or in a Rule 144A or other
private placement of debt securities (including debt securities convertible into
equity securities) or incurrence of loans under any loan or credit facility, but
excluding (i) any Replacement Term Facility and, after the Closing Date, any
replacement, extension or renewal of any debt of Parent or its subsidiaries
existing on the Closing Date which matures prior to the maturity date of the
Bridge Facility (so long as such replacement, extension or renewal does not
increase the aggregate principal or committed amount thereof except by the
amount of accrued interest, prepayment premiums, if any, and costs and expenses
relating to such replacement, extension or renewal), (ii) drawings under the
Existing Revolving Credit Agreement (or, if applicable, the Replacement
Revolving Facility), (iii) intercompany debt, (iv) working capital financings
and project financings, (v) commercial paper financings and other short-term
debt, (vi) capital lease financings, (vii) other credit facilities and debt
issuances in an aggregate principal amount for all such facilities and issuances
not to exceed $300.0 million in the aggregate and (viii) after the execution and
delivery of the Credit Documentation, certain debt permitted under the Credit
Documentation, as mutually agreed by the Borrower and the Bridge Lead Arrangers;
provided that, prior to the Closing Date, any automatic reduction in commitments
under the Bridge Facility pursuant to this clause (b) on account of the issuance
of any Notes or effectiveness of the Term Facilities shall be without
duplication of any such reduction referred to under the “Bridge Facility”
section above; and

 

(c) 100% of all net cash proceeds from any issuance of equity interests
(including equity-linked securities) by Parent after the Commitment Date,
whether pursuant to a public offering or in a Rule 144A or other private
placement, but excluding (i) equity interests issued pursuant to employee stock
plans or employee compensation plans or contributed to pension funds, (ii)
equity interests in Parent issued as part of the consideration for the
Acquisition pursuant to the Merger Agreement, (iii) securities or interests
issued or transferred as consideration in connection with any acquisition,
divestiture or joint

 

Annex II-6



--------------------------------------------------------------------------------

 

venture arrangement and (iv) after the execution and delivery of the Credit
Documentation, other exceptions to be mutually agreed by the Borrower and the
Bridge Lead Arrangers; provided that, prior to the Closing Date, any automatic
reduction in commitments under the Bridge Facility pursuant to this clause (c)
on account of the issuance of any Equity Securities in an Equity Offering shall
be without duplication of any such reduction referred to under the “Bridge
Facility” section above.

 

Any mandatory prepayment of the Bridge Loans shall be without premium or
penalty, except that any prepayment of LIBOR loans other than at the end of the
applicable interest periods therefor shall be made with reimbursement for any
funding losses and redeployment costs of the applicable Bridge Lenders resulting
therefrom.

 

Mandatory commitment reductions and prepayments pursuant to clause (b) above
with the net cash proceeds of the Term Facilities will be allocated first to
Tranche A of the Bridge Facility, with any amount remaining after Tranche A
shall have been repaid in full (and all commitments thereunder reduced to $0)
being allocated to Tranche B. Mandatory commitment reductions and prepayments
pursuant to clause (b) above with the net cash proceeds of the Notes issued and
sold in any Notes Offering, or pursuant to clause (c) above with the net cash
proceeds of the Equity Securities issued and sold in any Equity Offering, will
be allocated first to Tranche B of the Bridge Facility, with any amount
remaining after Tranche B shall have been repaid in full (and all commitments
thereunder reduced to $0) being allocated to Tranche A. Other mandatory
commitment reductions and prepayments will be allocated ratably between Tranche
A and Tranche B of the Bridge Facility.

  There will be no mandatory prepayments or mandatory commitment reductions in
respect of the Cash Bridge Facility. Conditions Precedent:  

The borrowings under the Bridge Facility and the Cash Bridge Facility on the
Closing Date will be subject only to the conditions precedent expressly set
forth in Section 5 of the Commitment Letter, including by reference to Annex III
to the Commitment Letter, subject to the Certain Funds Provision.

 

The Credit Documentation for the Bridge Facility and the Cash Bridge Facility
will contain provisions regarding the pre-funding of the Bridge Facility or the
Cash Bridge Facility, as the case may be, by the applicable Bridge Lenders to
the Bridge Administrative Agent that are substantially identical to those set
forth in the Credit Documentation for the Term Facilities. For the avoidance of
doubt, the conditions in Section 5 of the Commitment Letter, including by
reference to Annex III to the Commitment Letter, shall not be conditions to the
funding of the Bridge Facility or the Cash Bridge Facility to the Bridge
Administrative Agent pursuant to such pre-funding provisions.

 

Annex II-7



--------------------------------------------------------------------------------

Credit Documentation:   The Credit Documentation shall be negotiated in good
faith, shall contain terms and conditions set forth in this Bridge Facilities
Summary of Terms and the Commitment Letter and, to the extent not provided in
this Bridge Facilities Summary of Terms or the Commitment Letter, shall be
substantially identical to the Credit Documentation for the Term Facilities. It
is understood and agreed that the Credit Documentation shall contain only those
payments, conditions to borrowing, representations, warranties, covenants and
events of default as are expressly set forth or referred to in this Bridge
Facilities Summary of Terms. Representations and Warranties:   Same as the Term
Facilities. Affirmative Covenants:   Same as the Term Facilities, plus a
covenant by the Borrower to pay all fees due and payable under the Fee Letters.
Negative Covenants:   Same as the Term Facilities. Financial Covenant:   Same as
the Term Facilities. Events of Default:   Same as the Term Facilities. Clean-up
Period:   Same as the Term Facilities. Assignments and Participations:  

Prior to the Closing Date, assignments of commitments in respect of the Bridge
Facility or the Cash Bridge Facility shall be made in accordance with Section 2
of the Commitment Letter.

 

After the funding under the Bridge Facility on the Closing Date, but prior to
the date that a Successful Syndication of the Bridge Facility has been achieved,
the Initial Bridge Lenders will be permitted to make assignments of Bridge Loans
to other entities selected in consultation with the Borrower. Assignments under
the Bridge Facility after a Successful Syndication of the Bridge Facility has
been achieved, or prior thereto by Bridge Lenders other than Initial Bridge
Lenders, shall be permitted on the same terms as the Term Facilities.

 

After the funding under the Cash Bridge Facility on the Closing Date,
assignments thereunder shall be permitted on the same terms as the Term
Facilities.

Waivers and Amendments:   Same as the Term Facilities; provided that the Credit
Documentation will provide that (a) any amendment or waiver that by its terms
adversely affects the rights of Bridge Lenders under the Bridge Facility (or
under Tranche A or Tranche B of the Bridge Facility, as applicable) or the Cash
Bridge Facility in respect of payments differently than those under the Cash
Bridge Facility or the Bridge Facility (or Tranche B or Tranche A of the Bridge
Facility, as applicable), as the case may be, would not be effective without the
approval of holders of more than 50% of the Bridge Facility (or of Tranche A or
Tranche B of the Bridge Facility, as applicable) or the Cash Bridge Facility, as
the case may be,

 

Annex II-8



--------------------------------------------------------------------------------

  and (b) any amendment or waiver that by its terms adversely affects the rights
or duties of Term Lenders under the Bridge Facility (or under Tranche A or
Tranche B of the Bridge Facility, as applicable) or the Cash Bridge Facility,
but not the Cash Bridge Facility or the Bridge Facility (or Tranche B or Tranche
A of the Bridge Facility, as applicable), as the case may be, will only require
the approval of holders of more than 50% of the Bridge Facility (or of Tranche A
or Tranche B of the Bridge Facility, as applicable) or the Cash Bridge Facility,
as the case may be. Defaulting Lenders:   Same as the Term Facilities.
Indemnification:   Same as the Term Facilities. Expenses:   Same as the Term
Facilities. Governing Law:   New York; provided, however, (a) the interpretation
of the definition of Company Material Adverse Effect and whether or not a
Company Material Adverse Effect has occurred, (b) the determination of the
accuracy of any Merger Agreement Representations and whether as a result of any
inaccuracy thereof Parent (or its affiliates) have the right to terminate
Parent’s (or their) obligations under the Merger Agreement, or to decline to
consummate the Transactions (as defined in the Merger Agreement) pursuant to the
Merger Agreement, and (c) the determination of whether the Transactions (as
defined in the Merger Agreement) have been consummated in accordance with the
terms of the Merger Agreement, in each case, shall be governed by, and construed
and interpreted solely in accordance with, the laws of the State of Delaware,
without regard to any other principles of conflicts of law. Counsel to the
Bridge Lead Arrangers and the Bridge Administrative Agent:   Cravath, Swaine &
Moore LLP. Miscellaneous:   Each of the parties shall waive its right to a trial
by jury and submit to exclusive New York jurisdiction.

 

Annex II-9



--------------------------------------------------------------------------------

ANNEX III

Project Fruit Basket

Conditions Precedent to Closing

Capitalized terms not otherwise defined in this Annex III have the same meanings
as specified therefor in the Commitment Letter to which this Annex III is
attached.

The initial borrowing under each of the Facilities and the effectiveness of
commitments under the Replacement Revolving Facility shall be subject to the
following conditions precedent (which shall be satisfied or waived prior to or
substantially concurrently with the funding under the applicable Facility):

(a) Since the date hereof, no Company Material Adverse Effect (as defined in the
Merger Agreement) shall have occurred and be continuing.

(b) The Acquisition shall have been, or substantially simultaneously with the
borrowings under the Facilities shall be, consummated in accordance with the
terms of the Merger Agreement without giving effect to any amendments,
modifications, supplements, waivers or consents after the date hereof by Parent
or any of its affiliates that are materially adverse to the interests of the
Lenders and not approved by the Lead Arrangers (which approval shall not be
unreasonably withheld, conditioned or delayed). It is understood and agreed that
(i) no increase in consideration shall be deemed to be materially adverse to the
interests of the Lenders so long as such increase is solely in the form of
additional equity in Parent and (ii) any amendment to the definition of “Company
Material Adverse Effect” (including by means of any such amendment to the
definition of “Effects”) shall be deemed materially adverse to the interests of
the Lenders.

(c) The Merger Agreement Representations shall be true and correct to the extent
required pursuant to the Certain Funds Provision, and the Specified
Representations shall be true and correct in all material respects.

(d) The Refinancing shall have occurred, or shall occur substantially
simultaneously with the borrowings under the Facilities. After giving effect to
the Transactions, Parent and its subsidiaries (including the Acquired Business
and its subsidiaries) shall not have any indebtedness for borrowed money, other
than (i) the Term Facilities, (ii) the Notes, the Bridge Facility, the Cash
Bridge Facility and/or other debt securities issued and other credit facilities
entered into, in each case, to finance the Transactions, (iii) indebtedness
under the Existing Credit Agreements or under any Replacement Facilities in
respect thereof, (iv) any notes of Parent and its subsidiaries issued and
outstanding as of the Commitment Date, (v) indebtedness of the Acquired Business
and its subsidiaries permitted to remain outstanding on the Closing Date under
the Merger Agreement as in effect on the date hereof and (vi) other limited
ordinary course indebtedness to be mutually agreed.

(e) Parent shall have delivered to the Administrative Agents a certificate of
the chief executive officer, chief financial officer or treasurer of Parent as
to the financial condition and solvency of Parent and its subsidiaries (on a
consolidated basis, after giving effect to the Transactions), in the form
attached as Exhibit A hereto.

(f) Subject to the Certain Funds Provision, the Borrower (and each borrower
under any Replacement Facility), the TopCo Guarantor and each other guarantor
under any Facility shall have delivered to the applicable Administrative Agent
(i) customary legal opinions, in form and substance reasonably satisfactory to
the Lead Arrangers, (ii) evidence of authority (including

 

Annex III-1



--------------------------------------------------------------------------------

the incumbency of officers executing the Credit Documentation), (iii) corporate
resolutions (or similar authorizing documents, as applicable, depending on the
relevant jurisdiction), (iv) good standing certificates (to the extent
applicable, depending on the relevant jurisdiction), (v) closing certificates
regarding satisfaction of the conditions precedent to funding of the applicable
Facility and (vi) a borrowing notice under the applicable Facility.

(g) With respect to the Bridge Facility only, at least 10 consecutive business
days prior to the Closing Date (which 10 consecutive business-day period
(i) shall exclude November 27, 2014, November 28, 2014 and July 3, 2015, (ii) if
it has not ended on or before December 19, 2014, shall not commence before
January 5, 2015 and (iii) if it has not ended on or before August 14, 2015,
shall not commence before September 8, 2015), the Issuer shall have (A) engaged
one or more investment banks reasonably acceptable to the Commitment Parties
(the “Debt Investment Banks”) and shall have provided to the Debt Investment
Banks one or more preliminary offering memoranda or preliminary private
placement memoranda relating to the offering of the Notes in a form customary
for private offerings of similar debt securities pursuant to Rule 144A (with
registration rights) or, at the election of the Issuer, one or more preliminary
prospectuses or preliminary prospectus supplements pursuant to an effective and
available registration statement on Form S-1 or Form S-3 under the Securities
Act of 1933, as amended (the “Securities Act”), relating to the offering of the
Notes in a form customary for public offerings of similar debt securities
registered pursuant to the Securities Act (including, in either case, all
financial statements and other information (including all audited financial
statements, all unaudited financial statements (with respect to which the
Issuer’s and the Acquired Business’s independent accountants shall have
performed a SAS 100 review, as applicable) and all appropriate pro forma
financial statements) that would enable the Debt Investment Banks, among other
things, to obtain customary comfort letters from the Issuer’s and the Acquired
Business’s independent registered public accounting firms) that would be of the
type that would be customary in a private offering of similar debt securities
pursuant to Rule 144A (with registration rights), or public offerings of similar
debt securities registered pursuant to the Securities Act, as applicable (which,
in the case of a private offering pursuant to Rule 144A, for the avoidance of
doubt, need not include financial statements or information required by Rules
3-09, 3-10 or 3-16 of Regulation S-X, Compensation Discussion and Analysis
required by Regulation S-K Item 402(b), other information or financial data
customarily excluded from a Rule 144A (with registration rights) offering
memorandum), and any applicable supplements to such offering documents, and at
no time during such 10 consecutive business-day period shall the financial
information in such Debt Offering Document have become stale (the “Debt Offering
Document”), (B) provided to the Debt Investment Banks drafts of customary
comfort letters (including customary negative assurance comfort) by the
independent registered public accounting firm of the Issuer and, consistent with
its obligations under the Merger Agreement, the Acquired Business with respect
to the financial information in the Debt Offering Document, which such
accountants are prepared to issue upon completion of customary procedures, each
in form and substance customary for private offerings of similar debt securities
pursuant to Rule 144A (with registration rights), or public offerings of similar
debt securities registered pursuant to the Securities Act, as applicable, and
(C) caused the senior management and other representatives of the Issuer and, in
a manner consistent with the Merger Agreement, the Acquired Business, to provide
access in connection with due diligence investigations.

(h) With respect to the Bridge Facility only, at least 10 consecutive business
days prior to the Closing Date (which 10 consecutive business-day period
(i) shall exclude November 27, 2014, November 28, 2014 and July 3, 2015, (ii) if
it has not ended on or before December 19, 2014, shall not commence before
January 5, 2015 and (iii) if it has not ended on or before August 14, 2015,
shall not commence before September 8, 2015), Parent shall have an

 

Annex III-2



--------------------------------------------------------------------------------

effective registration statement on Form S-1 or Form S-3 under the Securities
Act available for the issuance of the Equity Securities and shall have
(A) engaged one or more investment banks reasonably acceptable to the Commitment
Parties (the “Equity Investment Banks”) and shall have provided to the Equity
Investment Banks one or more preliminary prospectuses or preliminary prospectus
supplements, as applicable, relating to the offering of the Equity Securities in
a form customary for public offerings of similar equity securities registered
pursuant to the Securities Act (including all financial statements and other
information (including all audited financial statements, all unaudited financial
statements (with respect to which Parent’s and the Acquired Business’s
independent accountants shall have performed a SAS 100 review) and all
appropriate pro forma financial statements, in each case, required by, prepared
in accordance with, or reconciled to, generally accepted accounting principles
in the United States and prepared in accordance with Regulation S-X under the
Securities Act), and such other data (including selected financial data) that
the Securities Exchange Commission requires in such a registered offering of the
Equity Securities or that would be necessary for the Equity Investment Banks to
receive customary comfort (including customary negative assurance comfort) from
independent registered public accounting firm) that would be of a type that
would be customary in a public offering of similar equity securities registered
pursuant to the Securities Act, and any applicable supplements to such offering
documents, and at no time during such 10 consecutive business-day period shall
the financial information in such Equity Offering Document have become stale
(the “Equity Offering Document”), (B) provided to the Equity Investment Banks
drafts of customary comfort letters (including customary negative assurance
comfort) by the independent registered public accounting firm of Parent and,
consistent with its obligations under the Merger Agreement, the Acquired
Business with respect to the financial information in the Equity Offering
Document, which such accountants are prepared to issue upon completion of
customary procedures, each in form and substance customary for public offerings
of similar equity securities registered pursuant to the Securities Act, and
(C) caused the senior management and other representatives of Parent and, in a
manner consistent with the Merger Agreement, the Acquired Business, to provide
access in connection with due diligence investigations.

(i) All fees due to the Administrative Agents, the Lead Arrangers and the
Lenders pursuant to the Fee Letters and, to the extent invoiced at least two
business days prior to the Closing Date, all reasonable and documented expenses
to be paid or reimbursed to the Administrative Agents and the Lead Arrangers on
or prior to the Closing Date pursuant to the Commitment Letter, shall have been
paid, in each case, from the proceeds of the initial funding under the
applicable Facility. With respect to the Bridge Facility and each Replacement
Facility only, Parent shall have complied with all of its obligations under the
“Market Flex” provisions in the Joint Fee Letter.

(j) To the extent requested at least 10 business days prior to the Closing Date
by the Lead Arrangers, the Borrower (and any borrower under any Replacement
Facility), the TopCo Guarantor and any other guarantor under any Facility shall
have delivered to the applicable Administrative Agent at least one business day
prior to the Closing Date the documentation and other information with respect
to it that are required by regulatory authorities under applicable
“know-your-customer” rules and regulations, including the PATRIOT Act.

(k) With respect to the Term Facilities only, commitments shall have been
received from the Term Lenders (other than the Initial Term Lenders) for the
$2.8 billion of commitments under the Term Facilities that are not committed to
by the Initial Term Lenders hereunder.

(l) With respect to the Bridge Facility and each Replacement Facility only, at
least 10 consecutive business days prior to the Closing Date (which
10 consecutive business-day

 

Annex III-3



--------------------------------------------------------------------------------

period (i) shall exclude November 27, 2014, November 28, 2014 and July 3, 2015,
(ii) if it has not ended on or before December 19, 2014, shall not commence
before January 5, 2015 and (iii) if it has not ended on or before August 14,
2015, shall not commence before September 8, 2015), the applicable Lead
Arrangers shall have received projected consolidated financial information for
Parent (on a pro forma basis after giving effect to the Transactions) in a form
that is customary for the syndication of credit facilities and covering periods
no later than latest maturity date for the Facilities.

 

Annex III-4



--------------------------------------------------------------------------------

EXHIBIT A TO

ANNEX III

FORM OF SOLVENCY CERTIFICATE

[—], [—]

The undersigned, [—], the [—]1 of Actavis plc, a [            ] (“Parent”), is
familiar with the properties, businesses, assets and liabilities of Parent and
is duly authorized to execute this certificate (this “Solvency Certificate”) on
behalf of Parent.

This Solvency Certificate is delivered pursuant to Section [    ] of the [Credit
and Guaranty Agreement] dated as of [—], [—] (the “Credit Agreement”), among
Parent, the Borrower, each guarantor from time to time party thereto, each
lender from time to time party thereto (collectively, the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent thereunder (in such capacity,
the “Administrative Agent”). Capitalized terms used but not defined in this
Solvency Certificate have the meanings assigned thereto in the Credit Agreement.
As used herein, “Company” means Parent and its subsidiaries on a consolidated
basis.

1. I, [—], hereby certify that I am the [—] of Parent and that I am
knowledgeable of the financial and accounting matters of the Company, the Credit
Agreement and the covenants and representations (financial or otherwise)
contained therein and that, as such, I am authorized to execute and deliver this
Solvency Certificate on behalf of Parent.

2. I hereby certify, on behalf of Parent and not in my individual capacity, that
I have made such investigation and inquiries as to the financial condition of
the Company as I deem necessary and prudent for the purposes of providing this
Solvency Certificate. I acknowledge that the Administrative Agent and the
Lenders are relying on the truth and accuracy of this Solvency Certificate in
connection with the making of Loans under the Credit Agreement.

3. I hereby certify, on behalf of Parent and not in my individual capacity, that
(a) the financial information, projections and assumptions which underlie and
form the basis for the representations made in this Solvency Certificate were
made in good faith and were based on assumptions reasonably believed by Parent
to be fair in light of the circumstances existing at the time made; and (b) for
purposes of providing this Solvency Certificate, the amount of contingent
liabilities has been computed as the amount that, in the light of all the facts
and circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.

BASED ON THE FOREGOING, I hereby certify, on behalf of Parent and not in my
individual capacity, that, on the date hereof, before and after giving effect to
the Transactions (and the Loans made or to be made and other obligations
incurred or to be incurred on the Closing Date):

(i) the fair value of the property of the Company (including, for the avoidance
of doubt, property consisting of the residual equity value of the Company’s
subsidiaries) is greater than the total amount of liabilities, including
contingent liabilities, of the Company;

(ii) the present fair saleable value of the assets of the Company (including,
for the avoidance of doubt, property consisting of the residual equity value of
the Company’s subsidiaries) is greater than the amount that will be required to
pay the probable liability of the Company on the sum of its debts and other
liabilities, including contingent liabilities;

 

1  To be executed by the chief executive officer, chief financial officer or
treasurer of Parent.

 

Exhibit A to Annex III



--------------------------------------------------------------------------------

(iii) the Company has not, does not intend to, and does not believe (nor should
it reasonably believe) that it will, incur debts or liabilities beyond the
Company’s ability to pay such debts and liabilities as they become due (whether
at maturity or otherwise);

(iv) the Company does not have unreasonably small capital with which to conduct
the businesses in which it is engaged as such businesses are now conducted (and
reflected in the Projections) and are proposed to be conducted following the
Closing Date;

(v) the Company is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business; and

(vi) the Company is “solvent” within the meaning given to that term and similar
terms under the Bankruptcy Code and applicable laws relating to fraudulent
transfers and conveyances.

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the first date written above, solely in [his][her] capacity as [—] of Parent and
not in [his][her] individual capacity.

 

ACTAVIS PLC By:  

 

  Name:   Title:

 

Exhibit A to Annex III